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`EJU9P8 GEODHU8? RDHJDHU8? 7HJ K2HKOE8D2H8 2HO> I2 IC9 9^I9HI K2H8D8I9HI LDIC ICD8 J9KDN8D2H3)C9 .98F2HJ9HI C78 9^K9FI9J I2 82M9 2R IC9 `EJU9P8 KG9JDTDODI> RDHJNDHU83 )C9 -27GJP8 98I7TOD8C9J F2ODK> D8 H2I I2 2S9GGEO9 7H 7JMDHD8IG7IDS9 O7L `EJU9P8 KG9JDTDODI> G982OEID2H8 EHO988 IC9 KO97G FG9F2HJ9G7HK92R 7OO IC9 G9O9S7HI 9SDJ9HK9 K2HSDHK98 E8 IC7I IC9> 7G9 DHK2GG9KI3 !"#$%#&% '&( )#** +&,%-."/? a4 ',.- :00 Y4a:6Z? 9HRJ3 4<< (35J /@5 Y/J #DG3 4a:4Z3 W9 C7S9 K7G9REOO> 9^7MDH9J IC9 G9K2GJ 7HJ RDHJ H2 T78D8 R2G G9S9G8DHU IC9 RDHJDHU83 )C9 .98F2HJ9HI C78 7O82 G7D89J 89S9G7O FG2K9JEG7O M7II9G83 W9 J9H> IC9 .98F2HJ9HIP8 G9QE98I R2G 2G7O 7GUEM9HI 78 IC9 G9K2GJ? 9^K9FID2H8? 7HJ TGD9R8 7J9QE7I9O> FG989HI IC9 D88E98 7HJ IC9 F28DID2H8 2R IC9 F7GID983 W9 UG7HI IC9 .98F2HJ9HIP8 EH2FF289J M2ID2H I2 K2GG9KI 9GG2G8 DH IC9 IG7H8KGDFI3 (DH7OO>? L9 K2HKOEJ9 IC7I IC9 `EJU9 K2GG9KIO> UG7HI9J IC9 BHD2HP8 M2ID2H I2 QE78C IC9 .98F2HJ9HIP8 8ETF29H7 R2G H2I98 2R EHD2H M99IDHU8 G9U7GJDHU 7H 9MFO2>99P8 7OO9U7ID2H8 2R 8EF9GSD82G> MD8K2HNJEKI35+OO J7I98 7G9 DH 5664? EHO988 2IC9GLD89DHJDK7I9J3-O>IC9 M9I IC7I J7> LDIC 89S9G7O M7H7U9M9HI G9FG989HI7NIDS98 I2 JD8KE88 IC9 M7II9G3 '$X%#& 7OO2L9J #C7FODH I2 U2 C2M9 LDIC F7> R2G IC9 G9M7DHJ9G 2R IC7I 8CDRI 7HJ IC9H KC7HU9J CD8 8KC9JEO9 I2 89F7G7I9 CDM RG2M ,2HU3 '$X%#&P8 ""& M7H7U9G 7HJ O7T2G G9O7ID2H8 K22GJDH7I2G? -7GT7G7 %7KC7? L78 78V9J I2 JD8KE88 IC9 M7II9G LDIC #C7FODH 7HJ ,2HU? DH 2GJ9G I2 788988 IC9 8DIE7ID2H 7HJ 899V G982OEID2H3 %7KC7 DHI9GSD9L9J #C7FODH 2H +EUE8I 5a? 8F2V9 I2 &F9G7ID2H8 %EF9GDHI9HJ9HI =DKV9> -9OO7GJ G9U7GJDHU ,2HU IC7I 87M9J7>?/7HJ M9I LDIC ,2HU 2H %9FI9MT9G :3 "7KC DHJDSDJE7O 8F2V9 I2 %7KC7 S2OEHI7GDO>? 7HJ 8C9 FG9R7K9J C9G DHI9GSD9L8 T> 788EGDHU 97KC 2R IC9M IC7I 8C9 L2EOJ V99F IC9DG K2HS9G87ID2H K2HRDJ9HID7O3 %7NKC7 F9G82H7OO> I>F9J EF C9G C7HJLGDII9H H2I98 2R IC989 DHI9GSD9L8 YIC9 %7KC7 H2I98Z? FG2I9KI9J IC9M LDIC 7 K2MNFEI9G F788L2GJ? 7HJ JDJ H2I FG2SDJ9 IC9M I2 '$X%#&P8 2IC9G M7H7U9G83-789J 2H %7KC7P8 G9K2MM9HJ7ID2H8 7RI9G C9G DHS98IDNU7ID2H? ,2HUP8 DMM9JD7I9 8EF9GSD82G? ,7LG9HK9 !2G7? C9OJ 7 M99IDHU 2H &KI2T9G 55 LDIC ,2HU? #C7FODH? 7HJ BHD2H .9FG989HI7IDS9 b9GH -9KV?0I2 JD8KE88 IC9DG K2HNK9GH8 7HJ G982OS9 IC9 M7II9G3 +I IC9 M99IDHU? #C7FODH 9^FO7DH9J CD8 K2HK9GH8 7T2EI ,2HUP8 K2HJEKI3 ,2HU G9N8F2HJ9J IC7I C9 LD8C9J #C7FODH C7J K2M9 I2 CDM I2 G9N82OS9 IC9 D88E9? TEI IC7I C9 L7HI9J I2 FEI IC9 M7II9G T9NCDHJ CDM3 !2G7 K2HKOEJ9J IC9 M7II9G T> DH8IGEKIDHU ,2HU I2 V99F CD8 K2HS9G87ID2H8 LDIC #C7FODH 8IGDKIO> L2GVG9NO7I9J3)C9 R2OO2LDHU J7>? -O>IC9 RDO9J 7 UGD9S7HK9 2H T9C7OR 2R #C7FODH3:)C9 UGD9S7HK9 8I7I9J IC7I ,2HU C7J \9HNU7U9J DH 7 SD2O9HI M7HH9G I2L7GJ 8ET2GJDH7I9Y8Z]7HJ J98KGDT9J IC9 [EO> 51 DHKDJ9HI3@)C9 UGD9S7HK9 KDI9J 7GIDN  /-9OO7GJ L78 H2I 7 F7GIDKDF7HI DH IC9 9S9HI8 #C7FODH K2MFO7DH9J 7T2EI3 +RI9G %7KC7 K2DHKDJ9HI7OO> 9HK2EHI9G9J -9OO7GJ? LC2M 8C9 VH9L RG2M FGD2G L2GV I2U9IC9G? 8C9 78V9J CDM 7T2EI CD8 2FDHD2H 2R ,2HU? CD8 G9O7ID2H8CDF LDIC ,2HU? 7HJ CD8 VH2LO9JU9 2R 7H> K2MFO7DHI8 M7J9 7T2EI ,2HU3 -9OO7GJ I98IDRD9J IC7I C9 L78 EHR7MDOD7G LDIC #C7FODHP8 K2MFO7DHI LC9H C9 8F2V9 I2 %7KC730W9 K2GG9KI IC9 `EJU9P8 DH7JS9GI9HI 8I7I9M9HI IC7I -O>IC9 7II9HJ9J IC9 &KI2T9G 55 M99IDHU3 )C9 I98IDM2H> 98I7TOD8C98 IC7I -9KV?H2I -O>IC9? L78 8EMM2H9J I2 IC9 M99IDHU LC9H #C7FODH G9QE98I9J IC7I 7 EHD2H G9FG989HI7IDS9 T9 FG989HI3:-O>IC9 I98IDRD9J IC7I C9 8F2V9 I2 T2IC #C7FODH 7HJ -9KV 7RI9G IC9 &KI2T9G 55 M99IDHU? 7HJ C9 RDO9J IC9 UGD9S7HK9 2H #C7FODHP8 T9C7OR IC9 H9^I J7>? T9K7E89 \#C7FODH L78 9^IG9M9O> EHC7FF> LDIC IC9 2EIK2M9 2R IC9 M99IDHU3] '$X%#& K2HS9G89O> K2HI9HJ8 IC7I #C7FODH L78 87ID8NRD9J LDIC IC9 2EIK2M93 #C7FODH JDJ H2I I98IDR> 7I IC9 EHR7DG O7T2G FG7KNIDK9 C97GDHU 2G 2IC9GLD89 J2KEM9HI CD8 G97KID2H I2 '$X%#&P8 G982OEID2H 2R CD8 K2MFO7DHI3@!98FDI9 IC9 UGD9S7HK9P8 KC7G7KI9GDc7ID2H 2R IC9 [EO> 51 DHKDJ9HI 78 IC9 \M28I G9K9HI] 2H9? 7 O2U K2MFDO9J T> #C7FODH 7HJ 7JMDII9J DHI2 9SDJ9HK9 7I IC9 C97GDHU DHJDK7I98 2IC9GLD893 )C9 O2U? LCDKC J2KEM9HI8 #C7FODHP8 DHI9G7KID2H8 LDIC ,2HU RG2M [EO> 51 ICG2EUC +EUE8I 55? J9M2H8IG7I98 IC7I IC9 [EO> 51 DHKDJ9HI L78 2HO> 2H9 DH 7 K2HIDHEDHU 89GD98 2R 9S9HI8 DHS2OSDHU ,2HU IC7I IG2ETO9J #C7FODH3 )C9 O2U 7O82  '&.)*".' $'!$+'+ XB-,$# %".b$#" #&3544KO9 db$$$ 2R IC9 F7GID98PK2OO9KIDS9NT7GU7DHDHU 7UG99M9HI? LCDKC G9QEDG98 '$X%#& I2 FG2SDJ9 7 87R9 L2GVFO7K9 R2G 9MFO2>9983  )C9 UGD9S7HK9 L78 FG2K9889J ICG2EUC 8I9F8 2H9 7HJ IL2 2R IC9 UGD9S7HK9 FG2K9JEG9 7HJ? 7I IC9 IDM9 2R IC9 EHR7DG O7T2G FG7KIDK9 C97GDHU DH ICD8 K789? L78 FG2NK99JDHU I2 7GTDIG7ID2H? DH 7KK2GJ7HK9 LDIC IC9 K2OO9KIDS9NT7GU7DHDHU 7UG99M9HI3#2HKEGG9HI LDIC CD8 RDODHU 2R IC9 UGD9S7HK9?-O>IC9 G9NQE98I9J DHR2GM7ID2H G9U7GJDHU '$X%#&P8 DHS98IDU7ID2H 2R #C7FODHP8 K2MFO7DHI3 $H G98F2H89? '$X%#& FG2SDJ9J IC9 H7M98 2R 9MFO2>998 LC2 L9G9 DHS2OS9J DH 2G DHI9GNSD9L9J DH K2HH9KID2H LDIC #C7FODHP8 KO7DM831#DIDHU K2HNRDJ9HID7ODI>? C2L9S9G? '$X%#& G9RE89J I2 FG2SDJ9 IC9 %7KC7 H2I98 I2 IC9 BHD2H3 )C9 K2MFO7DHI 7OO9U98 IC7I IC9 .98F2HJ9HI SD2O7I9J %9KID2H <Y7ZY:Z T> G9RE8DHU I2 FG2SDJ9 IC9 BHD2H LDIC G9QE98I9J DHR2GM7ID2H3  )C9 F7GID98 7UG99 IC7I IC9 %7KC7 H2I98 7G9 IC9 2HO> DHR2GM7ID2H K2S9G9J T> IC9 BHD2HP8 G9QE98I IC7I '$X%#& C78 H2I FG2SDJ9J3+H7O>8D8'$X%#& K2HI9HJ8 IC7I DI D8 H2I 2TODU7I9J I2 FG2SDJ9 IC9 %7KC7 H2I98 I2 IC9 BHD2H T9K7E89 IC9 H2I98 7G9 H2I H9KN9887G> R2G IC9 BHD2HP8 G2O9 78 T7GU7DHDHU G9FG989HI7IDS9 7HJ T9K7E89 IC9> 7G9 K2HRDJ9HID7O3 )C9 `EJU9 G9`9KI9J '$X%#&P8 7GUEM9HI83 #2HIG7G> I2 IC9 `EJU9? L9 7UG99 LDIC '$X%#& IC7I IC9 DHR2GM7ID2H G9QE98I9J T> IC9 BHND2H D8 K2HRDJ9HID7O 7HJ IC7I '$X%#&P8 DHI9G98I DH K2HRDNJ9HID7ODI> 2EIL9DUC8 IC9 BHD2HP8 H99J R2G IC9 DHR2GM7NID2H3  W9 REGIC9G RDHJ IC7I '$X%#& JDJ H2I R7DO I2 M99I DI8 JEI> I2 2RR9G 7H 7KK2MM2J7ID2H 2R IC9 K2HRODKIDHU DHI9G98I83<BHJ9G -27GJ O7L? 7 F7GI> M7> G9RE89 I2 REGHD8C K2HRDNJ9HID7O DHR2GM7ID2H I2 IC9 2IC9G F7GI> DH 7 K2OO9KIDS9NT7GU7DHDHU G9O7ID2H8CDF EHJ9G K9GI7DH K2HJDID2H83 $HDNID7OO>? IC9 F7GI> ME8I 8C2L IC7I DI C78 7 O9UDIDM7I9 7HJ 8ET8I7HID7O K2HRDJ9HID7ODI> DHI9G98I DH IC9 DHR2GM7ID2H 82EUCI3 +0$$/(*1#$2# +,30& 4,5? /64 ',.- 4460? 446: Y4aa4Z3 $R ICD8 8C2LDHU D8 M7J9? IC9 -27GJ ME8I L9DUC IC9 F7GI>P8 DHI9G98I DH K2HRDJ9HID7ODI> 7U7DH8I IC9 G9NQE98I9GP8 H99J R2G IC9 DHR2GM7ID2H? 7HJ IC9 T7O7HK9 ME8I R7S2G IC9 F7GI> 7889GIDHU K2HRDJ9HID7ODI>3 '0"&,2" 6%2/,$    8I7I98 IC7I ,2HU G9F97I9JO> M9HID2H9J 7 FD8I2O C9 2LH9J 7HJ 87DJ? \e!f97IC M97H8 H2ICDHU I2 M93]1)C9 OD8I FG2SDJ9J T> IC9 .98F2HJ9HI JDJ H2I DHKOEJ9 -9OO7GJ3  +8 8I7I9J 7T2S9? -9OO7GJ L78 H2I DHS2OS9J DH IC9 DHKDJ9HI T9IL99H #C7FODH 7HJ ,2HU? IC2EUC %7KC7 JDJ JD8KE88 ,2HU LDIC CDM3<'$X%#& G7D898 89S9G7O 7GUEM9HI8 7T2EI IC9 IDM9ODH988 7HJ S7ODJDI> 2R IC9 BHD2HP8 UGD9S7HK9 EHJ9G IC9 F7GID98P K2OO9KIDS9NT7GU7DHDHU 7UG99M9HI? 78 L9OO 78 7T2EI IC9 BHD2HP8 7889GI9J G9782H8? 2IC9G IC7H DI8 FG2K988DHU 2R IC9 #C7FODH UGD9S7HK9? R2G G9QE98IDHU IC9 DHR2GM7ID2H 7I D88E93 -9K7E89 L9 RDHJ IC9 %7KC7 H2I98 K2HRDJ9HID7O? L9? EHODV9 2EG JD889HIDHU K2OO97UE9? H99J H2I G97KC IC989 7JJDID2H7O 7GUEM9HI8 YLCDKC L9 K2H8IGE9 78 KO7DM8 IC7I ICD8 DHR2GM7ID2H D8 H2I G9O9S7HIZ34,5 15 789:? 006 B3%3 /64 Y4a1aZg '0"&,2" 703/;#;0& <=0$.(? /41 ',.- 4614? 4610 Y4aa:Zg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aW9 C7S9 FG9SD2E8O> DJ9HIDRD9J 82M9 I>F98 2R DHR2GM7NID2H IC7I UDS9 GD89 I2 8EKC 7H DHI9G98I? DHKOEJDHUhIC7I LCDKC L2EOJ G9S97O? K2HIG7G> I2 FG2MD898 2G G97N82H7TO9 9^F9KI7ID2H8? CDUCO> F9G82H7O DHR2GM7ID2H? 8EKC 78 DHJDSDJE7O M9JDK7O G9K2GJ8 2G F8>KC2O2UDK7O I98I G9N8EOI8g IC7I LCDKC L2EOJG9S97O 8ET8I7HID7O FG2FGD9I7G> DHR2GM7ID2H? 8EKC 78 IG7J9 89KG9I8g IC7I LCDKC K2EOJ G97N82H7TO> T9 9^F9KI9J I2 O97J I2 C7G788M9HI 2G G9I7OD7NID2H? 8EKC 78 IC9 DJ9HIDI> 2R LDIH98898g 7HJ IC7I LCDKC D8 IG7JDID2H7OO> FGDSDO9U9J? 8EKC 78 M9M2G7HJ7 FG9F7G9J R2G F9HJDHU O7L8EDI83%99 '0"&,2"703/;#;0& <=0$.(? /41 ',.- 7I 461/3 )C9 -27GJP8 J9KD8D2H8 R2OO2LDHU '0"&,2" 703/;#;0&J9M2HN8IG7I9 IC7I ICD8 OD8I 2R I>F98 2R DHR2GM7ID2H IC7I M7> T9 K2HRDNJ9HID7O D8 H2I 9^C7E8IDS93 (2G DH8I7HK9? L9 C7S9 G9K2UHDc9J 7 K2HRDJ9HID7ODI> DHI9G98I DH IC9 H7M98 7HJ EHOD8I9J FC2H9 HEMT9G8 2R KE8I2M9G8 LC289 K2MFO7DHI8 O9J I2 7H 9MNFO2>99P8 JD8KC7GU93 ?@6 4#*2A,&$2#B C$.5? /50 ',.- 050 Y4aa1Z3 W9 C7S9 7O82 R2EHJ IC7I 7H 9MFO2>9G J9M2H8IG7I9J 7 K2HRDJ9HID7ODI> DHI9G98I DH 7H DHS98IDU7IDS9G9F2GI K2HK9GHNDHU 7H 7OI9GK7ID2H T9IL99H IL2 9MFO2>9983 )0/" +0$$ +,30& 4,5? //a ',.- :<: Y566/Z? 9HRJ3 DH F7GI /a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a'$X%#& K2HI9HJ8 IC7I IC9 %7KC7 H2I98 8C7G9 G9O9S7HI KC7G7KI9GD8NIDK8 LDIC LDIH988 8I7I9M9HI8 IC7I L2EOJ T9 FG2I9KI9J RG2M JD8KO28EG9 EHJ9G <$D0-/0&E:-/.DB C$.5? 5/1 ',.- a<5 Y4a1<Z? TEI DI J298 H2I 7GUE9 IC7I IC989 H2I98 7KIE7OO> K2H8IDIEI9 LDIH988 8I7I9M9HI83 )CE8? L9 7H7O>c9 IC9M EHJ9G IC9 8I7HJ7GJ8 7FFODK7TO9 I2 J2KEM9HI8 2IC9G IC7H LDIH988 8I7I9M9HI83 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!545IG7G> I2 IC9 JD889HIP8 7OO9U7ID2H IC7I L9 7OI9G -27GJ O7L T> FG2I9KIDHU IC9 K2HRDJ9HID7ODI> 2R IC9 %7KC7 H2I98? L9 RDHJ IC7I IC9DG FG2I9KID2H D8 REOO> K2H8D8I9HI LDIC IC9 F2ONDK>EHJ9GO>DHU '0"&,2" 703/;#;0&3)G97IDHU DHI9GSD9L H2I98 2TI7DH9J DH 8EKC KDGKEMN8I7HK98 78 K2HRDJ9HID7O 89GS98 IL2 DMF2GI7HI FEGF2898h Y4Z 9HK2EG7UDHU LDIH98898 I2 F7GIDKDF7I9 DH DHS98IDU7ID2H8 2R L2GVFO7K9 MD8K2HJEKI 7HJ Y5Z FG2I9KIDHU IC989 LDINH98898 RG2M G9I7OD7ID2H T9K7E89 2R IC9DG F7GIDKDF7ID2H3  ,2HU 7HJ -9OO7GJ? IC9 2HO> IL2 DHJDSDJE7O8 DHI9GSD9L9J T98DJ98 #C7FODH? I98IDRD9J IC7I IC9> L2EOJ C7S9 FG2SDJ9J O988 DHR2GM7ID2H DR IC9> C7J H2I T99H 788EG9J 2R K2HRDNJ9HID7ODI>3 )CD8 9SDJ9HK9 G9DHR2GK98 2EG K2HKOE8D2H IC7I 7H 9MFO2>9GP8 DH7TDODI> I2 G9OD7TO> 788EG9 DHI9GSD9L998 2R K2HRDJ9HID7ODI> D8 ODV9O> I2 DMF9J9 DI8 DHS98IDU7ID2H8 DHI2 L2GVFO7K9 C7G788M9HI 2G ICG97I8 2R SD2O9HK9 7HJ I2 J9I9G IC9 G9F2GIDHU 2R 8EKC DHKDJ9HI83  +0$$/(*1#$2# +,30&? 8EFG7? /64 ',.- 7I 44613  %EKC DHS98IDU7ID2H8 7G9 K2MM2H 7HJ 2RI9H H9K9887G> R2G 87R9I> DH IC9 KEGG9HI L2GVFO7K93 C:> 4,&;5? /04 ',.- 45<<? 45a4;45a0 Y5660Z3 WDIC2EI IC9M? 7H 9MFO2>9G L2EOJ T9 C7HJDNK7FF9J DH FG2I9KIDHU DI8 9MFO2>998 RG2M C7GM T> S9GDR>NDHU 7HJ K2GG9KIDHU L2GVFO7K9 MD8K2HJEKI3  %DMDO7GO>? DI L2EOJ T9 CDHJ9G9J DH J9R9HJDHU DI89OR 7U7DH8I 7OO9U7ID2H8 2R 9MFO2>9G MD8K2HJEKI 2G SDK7GD2E8 OD7TDODI> R2G 7H 9MNFO2>99P8 MD8K2HJEKI346=2G92S9G? 7H DHJDSDJE7OP8 F7GIDKDF7ID2H DH 8EKC 7H DHNS98IDU7ID2H? LC9IC9G 78 K2MFO7DH7HI 2G 78 LDIH988? M7> 8ET`9KI IC9 DHJDSDJE7O I2 DHIDMDJ7ID2H 7HJ C7G788M9HI T> K2L2GV9G8 7HJi2G 8EF9GSD82G83 %99? 93U3? +0$$/(*1#$2# +,30&? 8EFG7 7I 44613  $H +0$$/(*1#$2# +,30&? IC9 9MNFO2>9G J9KODH9J 7 EHD2H G9QE98I R2G IC9 H7M98 2R DHR2GNM7HI8 7HJ IC9 DHR2GM7ID2H IC9> FG2SDJ9J? LCDKC O9J IC9 9MFO2>9G I2 8E8F9KI JGEU E89 T> K9GI7DH 9MFO2>998 7HJ 8ET`9KI IC289 9MFO2>998 I2 JGEU I98IDHU3  )C9 -27GJ   46W9 G9K2UHDc9 IC7I #C7FODH L78 IC9 2HO> 9MFO2>99LC2 L78 DHI9GNSD9L9J3  -EI IC9 .98F2HJ9HI C7J 7H DHI9G98I DH 89KEGDHU IC9 REOO 8I2G> RG2M #C7FODH DH G98F2H89 I2 QE98ID2H8 RG7M9J T> %7KC73  $H 2GJ9G I2 U9I IC7I REOO 8I2G>? IC9 .98F2HJ9HI FG2MD89J K2HRDJ9HID7ODI> I2 #C7FODH3  BHODV9 2EG JD889HIDHU K2OO97UE9? L9 RDHJ IC7I? DH SD9L 2R IC9 KO97G ICG97I DH ,2HUP8 K2HJEKI? #C7FODH G9782H7TO> L2EOJ C7S9 T99H O988 R2GICK2MNDHU LDIC2EI 7 FG2MD89 2R K2HRDJ9HID7ODI>3  W9 J2 H2I 7UG99 LDIC 2EG K2OO97UE9P8 788EMFID2H IC7I? T9K7E89 #C7FODH TG2EUCI IC9 M7II9G I2 IC9 .98F2HJ9HIP8 7II9HID2H? C9 L2EOJ C7S9 T99H 9QE7OO> K7HJDJ LDIC 2G LDIC2EI 8EKC 788EG7HK93 %DMDO7GO>? ,2HU L2EOJ G9782H7TO> R97G G9I7OD7NID2H RG2M #C7FODH 7HJ CD8 8>MF7ICDc9G8 R2G I9OODHU ,2HUP8 8DJ9 2R IC9 8I2G>? 7HJ -9OO7GJ L2EOJ R97G G9I7OD7ID2H RG2M ,2HU 2G RG2M #C7FODH 7HJ CD8 8>MF7ICDc9G8? J9F9HJDHU EF2H CD8 K2MM9HI8 G9U7GJDHU ,2HUP8 8EF9GSD8D2H 2R 9MFO2>9983  +8 FG9SD2E8O> H2I9J? T2IC -9OO7GJ 7HJ ,2HU I98IDRD9J IC7I IC9> L2EOJ C7S9 FG2SDJ9JO988 DHR2GM7ID2H DR IC9G9 L9G9 H2 788EG7HK9 2R K2HRDJ9HID7ODI>3  =2G92S9G? K2HIG7G> I2 2EG K2OO97UE9P8 7889GID2H? 7I IC9 IDM9 2R CD8 JD8KE88D2H LDIC %7KC7? #C7FODH C7J H2I R2GM7OO> K2MFO7DH9J 7T2EI ,2HUP8 K2HJEKI3  $H R7KI? #C7FODH H9S9G RDO9J 7 R2GM7O K2MFO7DHIg IC9 O7I9G UGD9S7HK9 L78 RDO9J T> -O>IC9 2H #C7FODHP8 T9C7OR3R2EHJ IC7I IC9 F2I9HID7O R2G C7G788M9HI 2R LDIH98898 JD8NIDHUED8C9J DHS98IDU7ID2H8 2R 8EKC MD8K2HJEKI RG2M DHS98NIDU7ID2H8 2R 7KKDJ9HI83 $J3 7I RH3 4: YJD8IDHUED8CDHU @&#$/E;,&" ,A 703 F0&/0(? 5// ',.- @a0 Y4a11Z? LCDKC DHNS2OS9J 7H 9MFO2>9GP8 K2OO9KID2H 2R F7889HU9G8P8I7I9NM9HI8 7T2EI 7H 9MFO2>99P8 IG7RRDK 7KKDJ9HIZ3 )C9 -27GJ R2EHJ F9G8E78DS9 IC9 9MFO2>9GP8 K2HRDJ9HID7ODI> DHI9G98I DH IC9 DJ9HIDI> 2R IC9 DHR2GM7HI8 7HJ IC9DG 8I7I9M9HI83  $I G9QEDG9J IC9 9MFO2>9G I2 FG2SDJ9 7 8EMM7G> 2R IC9 8I7I9M9HI8 2HO> I2 IC9 9^I9HI F288DTO9 LCDO9 FG2I9KIDHU IC289 DMF2GI7HI K2HRDJ9HID7ODI> K2HK9GH83  *9G9? %7KC7P8 DHS98IDU7ID2H F9GI7DH9J I2 7OO9U7ID2H8 2R 89GD2E8 MD8K2HNJEKI T> 7 8EF9GSD82G I2L7GJ 9MFO2>998? DHKOEJDHU 7H 7OO9U9J ICG97I 2R SD2O9HK9 7HJ T2JDO> DH`EG>2G 9S9H J97IC3  )C9 .98F2HJ9HI? DH 7H8L9G I2 IC9 BHD2HP8 DHR2GNM7ID2H G9QE98I? FG2SDJ9J IC9 H7M98 2R DHJDSDJE7O8 DHNS2OS9J DH IC9 DHKDJ9HI 7HJ DHI9GSD9L9J T> %7KC73  $H IC989 KDGKEM8I7HK98? IC289 9MFO2>998 L2EOJ G9782H7TO> T9 K2HK9GH9J 7T2EI G9I7OD7ID2HDR IC9> K2HRDGM9J IC9 7OO9NU7ID2H83 )C9 K2H8DJ9G7ID2H8 2H LCDKC IC9 -27GJ G9OD9J DH +0$$/(*1#$2# +,30&7FFO>9QE7OO> DH IC9 R7K9 2R 7H 7OO9NU7ID2H IC7I IC9 8ET`9KI 2R IC9 DHS98IDU7ID2H C78 7OG97J> ICG97I9H9J J97JO> SD2O9HK93 (DH7OO>? L9 T9OD9S9 IC7I 7 FG2MD89 2R K2HRDJ9HID7ODI> D8 7 G9782H7TO9 7HJ O7LREO 8I9F DH 89KEGDHU DHR2GM7ID2H 7T2EI 7OO9U9J MD8K2HJEKI3  &EG K2OO97UE9 8EUU98I8 IC7I 7 FG2MD89 2R K2HRDJ9HID7ODI> D8 H2I 7 J9R9H893  XG98EM7TO>? 8C9 L2EOJ G9QEDG9 IC9 FG2MD82G I2 TG97V IC9 FG2MD89? K2HIG7G> I2 IC9 EHJ9GO>DHU K2HRDJ9HID7ODI> DHI9G98I 2R IC9 FG2MD82G 7HJ IC9 FG2MD8993  )CE8? K2HIG7G> I2 IC9 7889GNID2H 2R 2EG JD889HIDHU K2OO97UE9? 7 FG2MD89 2R K2HRDJ9HIDN7ODI> D8 G9O9S7HI I2 IC9 D88E9 2R LC9IC9G IC9 DHR2GM7ID2H LDOO T9 K2H8DJ9G9J K2HRDJ9HID7O3  W9 JD87UG99 LDIC 2EG K2OO97UE9 IC7I 7H EHK2HJDID2H7O FG2MD89 2R K2HRDJ9HID7ODI> \899M8 EHG97OD8IDK DH 7 TE8DNH988 89IIDHU3])C9G9 7G9 7 S7GD9I>2R G9782H8 LC> 8EKC FG2MD898 7G9 M7J9? 93U3? I2 F9G8E7J9 9MFO2>998 I2 K22FN9G7I9 DH 7H DHS98IDU7ID2H 2R S9G> 89H8DIDS9 M7II9G8 DHS2OSNDHU 2IC9G 9MFO2>9983  $I M7> L9OO T9 IC7I? DH 7 F7GIDKEO7G K789? 7 K2EGI 2G IC9 -27GJ LDOO RDHJ IC7I 2IC9G DHI9G98I8 2EIL9DUC IC289 G9782H83  -EI IC7I D8 H2I I2 87> IC7I DI L78 EHG97OD8IDK R2G IC9 9MFO2>9G I2 M7V9 7HJ J9R9HJ DI8 FG2MD893'2G D8 DI I2 87> IC7I IC9 FG2MD89 L78 H2I UG2EHJ9J DH 7 O9UDIDM7I9 TE8DH988 DHI9G98I3  .7IC9G? DI D8 7 QE98ID2H 2R L9DUCDHU IC7I DHI9G98I 7U7DH8I 2IC9G 82KD9I7O DHI9G98I8344  44)C9 K789 IC7I 2EG JD889HIDHU K2OO97UE9 KDI98? +,/"#* !0&12.0? //5 ',.- @/:? @/1 Y5666Z? D8 DH7FF28DI93  $H IC7I K789? EHODV9 C9G9? IC9 EHD2H JDJ H2I G9QE98I IC9 H2I98 I7V9H T> IC9 9MFO2>99 788D8I7HK9 K22GNJDH7I2G JEGDHU IC9 KODM7I9 788988M9HI DHI9GSD9L8 IC7I 8C9 K2HJEKI9J? TEI G7IC9G IC9 G9F2GI IC7I 8C9 8ETMDII9J I2 M7H7U9M9HI3  )C9 G9F2GI JDJ H2I 8F9KDR> LC7I DHJDSDJE7O 9MFO2>998 87DJ DH IC9DG DHI9GSD9L83  =2G9N '&.)*".' $'!$+'+ XB-,$# %".b$#" #&354/'9^I? L9 RDHJ IC7I IC9 T7O7HK9 T9IL99H IC9 BHD2HP8 78N89GI9J H99J R2G IC9 DHR2GM7ID2H 7HJ '$X%#&P8 DHI9G98I DH K2HRDJ9HID7ODI> R7S2G8 '$X%#&345#2HIG7G> I2 IC9 `EJU9? LC2 R2EHJ IC7I IC9 DHR2GM7ID2H 82EUCI T> IC9 BHD2H \U298 I2 IC9 S9G> C97GI 2R IC9 UGD9S7HK9?]L9 F9GK9DS9 ICD8 DHR2GM7ID2H 78 QE7ODI7IDS9O> JDRR9G9HI RG2M IC9 I>F9 2R DHR2GM7ID2H 2H LCDKC 7 EHD2H G9OD98 I2 K7GG> 2EI DI8 8I7IEI2G> G98F2H8DTDODID98 DH IC9 FG2K988DHU 2R 7 UGD9S7HK93  BHD2H UGD9S7HK9 K2MMDII99F9G82H [7M98 -O>IC9 J9N8KGDT9J IC9 \%I7I9M9HI 2R IC9 _GD9S7HK9]IC7I C9 DHN8KGDT9J 2H IC9 UGD9S7HK9 R2GM 78 R2OO2L8h  %EF9GSD82G X7I ,2HU 9HU7U9J DH 7 SD2O9HI M7HH9G I2NL7GJ 8ET2GJDH7I983  &H IC9 M28I G9K9HI 9S9HI? ,2HU 7FFG27KC9J #2HIG2O &F9G7I2G .7HJ> #C7FODH 7HJ 8I7I9J \X97K9? O2S9? 7HJ EHJ9G8I7HJDHU? 7HJ IC9H >2E 9MFI> IC9 KODF3]WCDO9 87>DHU ICD8? ,2HU M7J9 7 FC>8DK7O U98NIEG9? 7KIDHU 2EI ODV9 C9 L78 RDGDHU 7 C7HJUEH 7I =G3 #C7FODH3 +GIDKO9 db$$$ 2R IC9 K2HIG7KI? 2H LCDKC ICD8 UGD9S7HK9 D8 T789J? G9QEDG98 '$X%#& I2 FG2SDJ9 7 87R9 L2GV 9HSDG2HNM9HI R2G DI8 9MFO2>9983  )C9G9R2G9? IC9 M9GDI8 2R IC9 UGD9SN7HK9 J9F9HJ9J 2H LC9IC9G ,2HUP8 K2HJEKI L78 K2H8D8I9HI LDIC IC7I K2HIG7KIE7O 2TODU7ID2H3  *2L9S9G? IC9 DHR2GM7ID2H K2HI7DH9J DH %7KC7P8 DHI9GSD9L H2I98 L2EOJ H2I 98I7TOD8C 2G M978EG9 '$X%#&P8 K2MFOD7HK93  -9K7E89 IC9 BHD2H 7ONG97J> VH9L IC9 DJ9HIDI> 2R IC9 LDIH98898 7HJ IC98ET8I7HK9 2R #C7FODHP8 K2MFO7DHI? DI K2EOJ 9^F9KI IC9 DHI9GSD9L H2I98 I2 FG2SDJ9? 7I T98I? K2GG2T2G7ID2H? J9HD7O8? 2G 7889GID2H8 2R MDIDU7ID2H G9U7GJDHU LC7I L78 87DJ3  )C9 K7898 G9OD9J 2H T> 2EG JD889HIDHU K2OO97UE9 7G9 DHN7FF28DI93  $H 703 F0&/0( :0** @0*0;D,$0? /66 ',.- 05 Y4aa6Z? 9HRJ3 a/@ (35J 400 Y/J #DG3 4aa4Z? IC9 EHD2H G9FNG989HIDHU 7H 9MFO2>99 7KKE89J 2R JD8KO28DHU 7H EHFETNOD8C9J I9O9FC2H9 HEMT9G 82EUCI H2I98 2R K2HS9G87ID2H8 T9IL99H IC9 9MFO2>9G 7HJ IC9 KE8I2M9G LC2 C7J K2MNFO7DH9J 7T2EI IC9 JD8KO28EG9 2R IC9 I9O9FC2H9 HEMT9G3  $H IC7I K789? IC9 K2MFO7DHDHU KE8I2M9G C7J T99H 2RR9G9J H2    2S9G? K2HIG7G> I2 2EG K2OO97UE9P8 8EUU98ID2H? IC9 -27GJ JDJ H2I K2H8DJ9G IC9 G9O9S7HK9 2R IC9 FG2MD89 2R K2HRDJ9HID7ODI>? T9K7E89 IC9 9MFO2>9G JDJ H2I G9O> 2H DI DH 7GUEDHU IC7I DI L78 H2I 2TODU7I9J I2 REGHD8C IC9 G9QE98I9J DHR2GM7ID2H3  .7IC9G? IC9 9MFO2>9G K2HI9HJ9J IC7I IC9 DHR2GNM7ID2H L78 8ET`9KI I2 7H 9SDJ9HID7G> FGDSDO9U9 78 LDIH988 8I7I9M9HI8 7HJ 7 89ORN9S7OE7IDS9 G9F2GI3  W9 RDHJ H2 T78D8 R2G 2EG K2OO97UE9P8 K2HN`9KIEG9 IC7I? T> H2I 9^FG988O> K2H8DJ9GDHU IC9 FG2MD89 2R K2HRDJ9HID7ODI>? 7H D88E9 IC7I L78 H2I 7GUE9J DH IC9 ODIDU7ID2H? IC9 -27GJ DMFODKDIO> JDJ K2H8DJ9G DI 7HJ J99M9J DI DGG9O9S7HI3  '2I7TO>? 7OIC2EUC IC9 -27GJ G9N`9KI9J IC9 9MFO2>9GP8 \F288DTO9 KO7DM 2R K2HRDJ9HID7ODI>] 78 EHIDM9O> G7D89J 7HJ O7KVDHU DH M9GDI? IC9 9MFO2>9G DH8D8I9J IC7I DI L78 H2I 7JNS7HKDHU 8EKC 7KO7DM345$H 789: 15 <.G0 C$%-/"&2#*4,5? /<: B3%3 0/5 Y4a@1Z? KDI9J T> 2EG JD889HIDHU K2OO97UE9 R2G IC9 FG2F28DID2H IC7I DHR2GM7ID2H G9QE98I9J T> 7 EHD2H H99J 2HO> T9 E89REO 2G U9GM7H9? H2 K2HRDJ9HID7ODI> K2HK9GH L78 7I D88E93 788EG7HK9 2R K2HRDJ9HID7ODI> G9U7GJDHU IC9 DHR2GM7ID2H 8C9 FG2SDJ9J3  $H 7JJDID2H? IC9 DHR2GM7ID2H F9GI7DHDHU I2 IC9 9MFO2>9GP8 DHS98IDU7ID2H L78 82EUCI I2 98I7TOD8CIC9 T78D8 2H LCDKC IC9 9MFO2>9G C7J M7J9 DI8 J9KD8D2H I2 D88E9 IC9 8E8F9H8D2H IC7I L78 IC9 8ET`9KI 2R IC9 EHD2HP8 UGD9S7HK934/ %DMDO7GO>? DH +0$$/(*1#$2# +,30&? JD8KE889J 7T2S9? IC9 9MFO2>9G G9OD9J 2H 8I7I9M9HI8 RG2M DHR2GM7HI8 DH K2HJEKIDHU 7H DHS98IDU7ID2H 2R 9MFO2>99 JGEU E89 7HJ 2GJ9GDHU JGEU I98IDHU 2R K9GI7DH 9MFO2>998340)C9 JGEU I98IDHU O9J I2 JD8KDFODH9? DHKOEJDHU JD8KC7GU9? 2R IC289 LC2 I98I9J F28DIDS9 R2G JGEU83  )C9 -27GJ R2EHJ IC7I IC9 9MFO2>9G L78 9HIDIO9J I2 LDICC2OJ IC9 DJ9HIDI> 2R IC9 DHNR2GM7HI8 7HJ IC9DG 8I7I9M9HI8? T789J 2H O9UDIDM7I9 K2HRDNJ9HID7ODI> K2HK9GH8 DHS2OSDHU IC9 F2I9HID7O R2G J9I9GGDHU DHR2GM7HI8 RG2M K2MDHU R2GL7GJ 7HJ R2G 8ET`9KIDHU IC9M I2 C7G788M9HI? 7HJ H2I 82O9O> 2H IC9 89H8DIDS9 F9GR2GMN7HK9 DMF7DGM9HI D88E98 G9O7I9J I2IC7I DHJE8IG>? 78 2EG JD889HIDHU K2OO97UE9 8EUU98I83  *2L9S9G? T9K7E89 IC9 K2OO9KIDS9NT7GU7DHDHU 7UG99M9HI FG2SDJ9J IC7I IC9 9MNFO2>9G K2EOJ G9QEDG9 7H 9MFO2>99 I2 8ETMDI I2 JGEU I98INDHU 2HO> LC9H IC9 9MFO2>9G C7J 7 \8E8FDKD2H]IC7I IC9 9MFO2>99 L78 EHJ9G IC9 DHROE9HK9 2R JGEU8? IC9 -27GJ R2EHJ IC7I IC9 9MFO2>9G L78 G9QEDG9J I2 FG2SDJ9 7 8EMNM7G> 2R IC9 8I7I9M9HI8PK2HI9HI8? I2 IC9 9^I9HI IC9 87R9NUE7GJDHU 2R K2HRDJ9HID7O DJ9HIDR>DHU DHR2GM7ID2H L2EOJ F9GMDI? DH 2GJ9G I2 J9M2H8IG7I9 IC9 T78D8 R2G IC9 G9QEDG9JT9OD9R34:$H ICD8 K789? T> K2HIG78I? IC9 BHD2H 899V8 IC9 %7KC7 H2I98 H9DIC9G I2 J9I9GMDH9 IC9 T78D8 R2G 7H> 7KID2H T> '$X%#& 7U7DH8I 7H 9MFO2>99 H2G I2 788988 IC7I T78D8 7U7DH8I 7 K2HIG7KIE7O 8I7HJ7GJ3  .7IC9G? IC9 QE98ID2H D8 LC9IC9G IC9 8I7I9M9HI8 M7J9 I2 #C7FODH T> ,2HU 7G9 K2H8D8I9HI LDIC IC9 K2HIG7KIE7O 2TODU7ID2H I2 M7DHI7DH 7 87R9 L2GVFO7K93  )C9 BHD2H C78 7I DI8 JD8F287O? DR 2HO> T> SDGIE9 2R #C7FODHP8 7KK2EHI? IC9 8ET8I7HK9 2R LC7I DI ME8I 8C2L I2 FG2K988 7 UGD9S7HK9 G9O7I9J I2 L2GVFO7K9 87R9I>3  )C9G9R2G9? L9 RDHJ IC7I IC9 7JJDID2H7O DHR2GM7ID2H IC7I IC9 BHD2H K2EOJ 2TI7DH RG2M %7KC7P8 H2I98 J298 H2I U2 I2 IC9 C97GI 2R IC7I UGD9S7HK934@=2G92S9G? L9 RDHJ IC7I   4/)CE8? IC9G9 7G9 "3,T7898R2G JD8IDHUED8CDHU 703 F0&/0( :0**3  +HJ? 78 I2 IC9 RDG8I T78D8? L9 T9OD9S9 IC7I 7H 788EG7HK9 2R K2HRDJ9HID7ODI> Y78 C9G9Z 2G O7KV 2R 87M9 D8 7 A#.",&I2 T9 K2H8DJ9G9J340/64 ',.- 7I 446@34:%99 7O82 4,*-GH-/ +&,%-."/ 4,5? 5:a ',.- 556? 556 Y4a<4Z YLC9G9 IC9 EHD2H VH2L8 IC9 DJ9HIDI> 2R 7OO 9MFO2>998 DHS2OS9J DH IC9 DHKDJ9HI UDSDHU GD89 I2 7 UGD9S7HK9 7HJ C78 K2HJEKI9J DI8 2LH DHI9GSD9L8 LDIC IC9M? 7HJ VH2L8 78 IC9 8ET8I7HK9 2R IC9 9MFO2>998P 8I7I9M9HI8? \7OO G9O9S7HI 7HJ H99J9J DHR2GM7ID2H C78 T99H G9HJ9G9J 3 3 3 e82 78 I2f 9H7TO9 IC9 BHD2H I2 G9FG989HI 9MFO2>998 M2G9 9RR9KIDS9O>3]  <G0&2.#$ !"#$%#&%B C$.5? 56/ ',.- 44/5 Y4a1/ZZ34@:,,"D 703/;#;0&/B C$.5? //4 ',.- 5a@ Y5666Z? G9OD9J 2H T> 2EG JD889HIDHU K2OO97UE9? D8 7O82 DH7FF28DI93  )C9G9? IC9 -27GJ R2EHJIC7I IC9 EHD2H L78 9HIDIO9J I2 J2KEM9HI8 IC7I M9M2GD7ODc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aaaZ3 $H IC9 F7GIDKEO7G KDGKEM8I7HK98 2R ICD8 K789? C2LN9S9G? L9 RDHJ IC7I 7KK2MM2J7ID2H8 L9G9 2RR9G9J3)C9 DHS98IDU7ID2H K2HJEKI9J T> %7KC7 DHS2OS9J 7OO9U9J T9C7SD2G IC7I ICG97I9H9J SD2O9HK9 I2L7GJ 9MFO2>998? DHKOEJDHU ,2HUP8 DMDI7IDHU RDGDHU 7 UEH 7HJ 7I IC9 87M9 IDM9 M7VDHU 7 8I7I9M9HI 7T2EI \9MFI>eDHUf IC9 KODF3] -98DJ98 ,2HU? %7KC7 C7J DHI9GSD9L9J 2HO> IL2 DHJDSDJEN7O8? #C7FODH 7HJ -9OO7GJ3  '$X%#& FG2SDJ9J IC9 BHD2H IC9 H7M98 2R IC9 DHI9GSD9L998 7HJ IC289 DHS2OS9J DH IC9 DHKDJ9HI3  )CE8? IC9 BHD2H K2EOJ DHI9GSD9L IC9M? `E8I 78 IC9 .98F2HJ9HI JDJ341'$X%#& 7O82 FG2SDJ9J IC9 BHD2H LDIC 7OO 2R IC9 G9NQE98I9J DHR2GM7ID2H G9U7GJDHU DI8 C7HJODHU 2R #C7FODHP8 K2MFO7DHI? 2IC9G IC7H IC9 %7KC7 H2I983 $H 7JJDID2H? IC9 BHD2HP8 7KK988 I2 #C7FODH FG2SDJ9J DI LDIC 8ERRDKD9HI DHR2GM7ID2H I2 9S7OE7I9 7HJ FEG8E9 DI8 UGD9S7HK9 G9U7GJNDHU IC9 .98F2HJ9HIP8 JEI> I2 M7DHI7DH 7 87R9 L2GVFO7K93W9 RDHJ IC7I IC9G9 L78 7KK2MM2J7ID2H? 7HJ IC7I 7H> REGIC9G 7KK2MM2J7ID2H L2EOJ K2MFG2MD89 H2I 2HO> IC9 FO9JU9 2R K2HRDJ9HID7ODI> 2H LCDKC IC9 DHI9GSD9L998 G9NOD9J TEI 7O82 IC9DG F9G82H7O 87R9I>34<W9 RDHJ DGG9O9S7HI 2EG JD889HIDHU K2OO97UE9P8 2T89GS7NID2H? DH CDHJ8DUCI? IC7I IC9 F7GID98 K2EOJ C7S9 H9U2ID7I9J 7 M9JD7ID2H FG2UG7M 9^9MFI RG2M DHR2GM7ID2HN8C7GDHU 2TODU7ID2H83  +8 H2I9J? IC9 .98F2HJ9HI 2RR9G9J 7KK2MNM2J7ID2H83  $R IC9 BHD2H L7HI9J M2G9? DI K2EOJ C7S9 K2EHI9GFG2F289J 87M93  &EG K2OO97UE9P8 8EUU98ID2H 2R 7 M9JD7ID2H FG2UG7M R7G 9^K99J8 IC9 T2EHJ8 2R 7H> IG7JDN   L9G9 FO7K9J DH 9MFO2>998P F9G82HH9O RDO98? G7IC9G IC7H C7SDHU I2 G9O> 2H IC9 9MFO2>998P G9K2OO9KID2H8 2R IC9 T78D8 R2G IC9 JD8KDFODH93  %7KC7P8 H2I98 C9G9 H9DIC9G G9RO9KI9J H2GG98EOI9J DH 7H> 8DMDO7G 7KID2H T> IC9 .98F2HJ9HI3W9 J2 H2I RDHJ? 78 7889GI9J T> 2EG JD889HIDHU K2OO97UE9? IC7I IC9 BHND2H C78 IC9 TEGJ9H 2R 8C2LDHU IC7I DI K2EOJ H2I 2TI7DH IC9 DHR2GM7ID2H JDG9KIO> RG2M ,2HU 7HJ -9OO7GJ3  .7IC9G? DH T7O7HKDHU IC9 BHD2HP8 H99J R2G IC9 DHR2GM7ID2H 7U7DH8I IC9 .98F2HJ9HIP8 K2HRDJ9HID7ODI> K2HK9GH8? L9 RDHJ IC7I IC9 BHD2H C7J 7KK988 7I 7 MDHDMEM I2 #C7FODHP8 7KK2EHI 7HJ K2EOJ FEG8E9 DI8 UGD9S7HK9 2H IC7I T78D8341&EG K2OO97UE9 8EUU98I8 IC7I IC9 8EF9GSD82G8 L2EOJ H2I F9GMDI 7H DHI9GSD9L T> IC9 BHD2H3  *2L9S9G? IC9 BHD2H H9S9G 78V9J? 7HJ? ICE8? IC9 M7II9G L78 H9S9G I98I9J34<W9 T9OD9S9 IC7I IC9 .98F2HJ9HIP8 8EFFO> 2R IC9 H7M98 L78 7H 9RNR2GI I2 7KK2MM2J7I9 IC9 BHD2HP8 DHI9G98I83  W9 JD87UG99 LDIC 2EG K2ONO97UE9P8 K2HI9HID2H IC7I L9C7S9 G7D89J ICD8 K2HI9HID2H F28I C2K3ID2H7O 7KK2MM2J7ID2H G9QEDG9J T> IC9 -27GJ3  =2G9 REHNJ7M9HI7OO>? IC9 -27GJ C78 H2 7EIC2GDI> I2 JDKI7I9 IC9 K2HNI9HI8 2R 7UG99M9HI8 T9IL99H F7GID9834a+KK2GJDHUO>? L9 RDHJ H2 T78D8 R2G K2H8DJ9GDHU LC7I IC9 BHD2H 7HJ '$X%#& K2EOJ C7S9 H9U2ID7I9J C7J IC9> 7HIDKDF7I9J IC9 FG989HI JD8FEI93  &EG JD889HIDHU K2OO97UE9 K2HI9HJ8 IC7I IC9 %7KC7 H2I98 C7S9 H2I T99H 8C2LH I2 K2HI7DH K2HRDJ9HID7O DHR2GM7ID2H3   *2L9S9G? DI D8 H2I "D0 /-H/"#$"210 .,$"0$"2R IC9 H2I98 IC7I M7V98 IC9M K2HRDJ9HID7O3  .7IC9G? DI D8 IC9 FG2MD89 2R K2HRDJ9HID7ODI> IC7I L78 M7J9 I2 IC9 DHI9GSD9L998? 7HJ IC9 K2HK9GH IC7I IC9> MDUCI T9 8ET`9KI9J I2 DHIDMDJ7ID2H3&EG JD889HIDHU K2OO97UE9 7O82 K2HI9HJ8 IC7I 2EG J9KDN8D2H I2J7> D8 \2EI 2R 8>HK]LDIC K9GI7DH (9J9G7O K2EGI J9KD8D2H83 )C9 K7898 KDI9J T> 2EG K2OO97UE9? C2L9S9G? 9^FG988O> 7JJG988 IC9 9^D8I9HK9 2R 7 %2/.,10&( ;&212*0=0K2S9GDHU K9GI7DH I>F98 2R J2KEM9HI8 KG97I9J EHJ9G FG2MND89 2R K2HRDJ9HID7ODI>3 &EG J9KD8D2H C9G9? C2L9S9G? J298 H2I DHS2OS9 7 K2EGI FG2K99JDHU 2G IC9 (9J9G7O .EO98 2R "SDJ9HK9? DHKOEJDHU? 78 2EG K2OO97UE9 F28DI8? IC9 JD8K2SN9G> FGDSDO9U93  =2G92S9G? IC9 RG9QE9HK> 2R DHR2GM7ID2H G9QE98I8? 7HJ IC9 K2HIDHEDHU G9O7ID2H8CDF T9IL99H 7H 9MNFO2>9G7HJ 7 EHD2H IC7I G9FG989HI8 DI8 9MFO2>998? DMFODNK7I9 JDRR9G9HI K2H8DJ9G7ID2H8 IC7H IC289 DHS2OS9J DH ODIDNU7ID2H3 $H 7H> K789? IC9 IG9HJ 2EG JD889HIDHU K2OO97UE9 RDHJ8 DH R9J9G7O K2EGI8 D8 H2I EHDJDG9KID2H7O3 %9S9G7O JD8NIGDKI K2EGI8? DH SD9L 2R IC9 H99J I29HK2EG7U9 K7HJDJ K2MFO7DHI8 7HJ IC9 GD8V 2R LDIH988 C7G788M9HI? C7S9 G9KN2UHDc9J 7H 9SDJ9HID7G> FGDSDO9U9 R2G 2MTEJ8M9HP8 K2MNMEHDK7ID2H83 %99? 93U3? I20$"J( 15 >.',$$0** ',-=*#/ 4,&;5? 4// (3.3!3 :16 Y"3!3 =23 4aa4Zg !D#H#JJ 15 !.-&&? @@5 (3%EFF3 a6 Y%3!3 $2L7 4a<1Z3(DH7OO>? 2EG K2OO97UE9 KDI98 K7898 LC9G9 IC9 -27GJ C78 J9KODH9J I2 G9QEDG9 IC9 FG2JEKID2H 2R DHR2GM7ID2H3  WCDO9 8C9 KGDIDKDc98 IC989 K7898? IC9> K2H8IDIEI9 -27GJ FG9K9NJ9HI? LCDKC L9 R2OO2L356(2G IC989 G9782H8? L9 K2HKOEJ9 IC7I '$X%#& JDJ H2I SD2O7I9 IC9 +KI DH G9RE8DHU? 2H K2HRDJ9HID7ODI> UG2EHJ8? I2 FG2SDJ9 IC9 BHD2H LDIC K2FD98 2R %7KC7P8 H2I98 2R C9G DHI9GSD9L8 LDIC #C7FODH? ,2HU? 7HJ -9OO7GJ3&.!".)C9 K2MFO7DHI D8 JD8MD889J3="=-". ,$"-=+'? JD889HIDHU3WDIC2EI 9S9H G97JDHU IC9 J2KEM9HI8? IC9 M7`2GDI> 9GNG2H92E8O> RDHJ8h IC7I '2GIC9GH $HJD7H7 XETODK %9GSDK9   4aK5I5 +,&"0& 4,5 15 789:? /a1 B3%3 aa Y4a16Z356&EG K2OO97UE9 87>8 IC7I L9 C7S9 \G9F97I9JO> R2EHJ L7>8 I2 7S2DJ G9QEDGDHU 9MFO2>9G8 I2 IEGH 2S9G DHR2GM7ID2H I2 EHD2H83]  W9 J2 H2I ICDHV DI FGEJ9HI I2 G9NRDUCI 2OJ T7IIO98 DH IC9 DH8I7HI K7893  )C289 K7898? 7HJ ICD8 2H9? 7G9 K2HRDH9J I2 IC9DG 8F9KDRDK R7KI8? 7HJ IC9 J9KD8D2H8 8F97V R2G IC9M89OS983 '&.)*".' $'!$+'+ XB-,$# %".b$#" #&354:#2MF7H> Y'$X%#&ZC7J 7 O9UDIDM7I9 7HJ 8ET8I7HID7O K2HRDJ9HID7ODI> DHI9G98I DH IC9 %7KC7 H2I98g IC7I IC9 T7ON7HK9 2R DHI9G98I8 Y9S9H 788EMDHU IC7I '$X%#& C78 7 K2HNRDJ9HID7ODI> DHI9G98IZ R7S2G8 '$X%#&g 7HJ IC7I '$X%#& 7J9QE7I9O> 7KK2MM2J7I9J IC9 BHD2HP8 H99J R2G IC9 %7NKC7 H2I98 T> 2RR9GDHU IC9 BHD2H H2ICDHU M2G9 IC7H DHNR2GM7ID2H DI L78 2IC9GLD89 2TODU7I9J I2 FG2SDJ93  $H 7KNK9FIDHU '$X%#&P8 K2HRDJ9HID7ODI> J9R9H89? IC9 M7`2GDI> JD8G9U7GJ8 FG2I9KIDS9 M978EG98 7S7DO7TO9 LDIC G9U7GJ I2 IC9 7889GI9JO> K2HRDJ9HID7O DHR2GM7ID2Hj7HJ 2GJ9G9J T> IC9 `EJU9 LDIC2EI KC7OO9HU9 T> IC9 BHD2H 2G IC9 _9H9G7O #2EH89OjI2 7H8L9G '$X%#&P8 K2HK9GH83 )C9 M7`2GDI> J9F7GI8 RG2M -27GJ FG9K9J9HI 7I 97KC 8I9F34$H G9K9HI J9KD8D2H8? LCDO9 8I7IDHU 7UG99M9HI LDIC IC9 -27GJP8 98I7TOD8C9J RG7M9L2GV R2G 7H7O>cDHU DHR2GM7ID2H G9QE98I8? IC9 -27GJ C78 G9F97I9JO> R2EHJ L7>8 I2 7S2DJ G9QEDGDHU 9MFO2>9G8 I2 IEGH 2S9G DHR2GM7ID2H I2 EHD2H83 %99 92.DG,$% @2G0/E'2/;#".D? /0: ',.- 4a:Y566:Zg :,&=0// >0%2.#* 40$"0&? /05 ',.- 446:Y5660Zg !,-"DE0&$ 4#*2A,&$2# ?#/ 4,5? /05 ',.- @4/Y5660Zg <**0$ !",&#=0 L>,12$= 4,5? /05 ',.- :64Y5660Z3 %99 7O82 4D0G2.#* ),&M0&/ N$2,$ 4,-$.2* 15 ',.-? 566@ W, 444<:40 YaIC#DG3 +FG3 5<? 566@Z YG9S9G8DHU -27GJP8 R7DOEG9 I2 G9QEDG9 9MFO2>9G I2 JD8KO289 G9QE98I9J RDH7HKD7O DHR2GM7ID2HZ3  $H ICD8 K789? IC9 M7`2GDI> 7U7DH G97KC98 7 G98EOI K2HIG7G> I2 89IIO9J FGDHKDFO983BHODV9 IC9 M7`2GDI>? $ L2EOJ G97KC '$X%#&P8 7GUENM9HI IC7I DI H99J H2I FG2SDJ9 IC9 %7KC7 H2I98 I2IC9 BHND2H T9K7E89 IC9 H2I98 7G9 H2I G9O9S7HI I2 IC9 BHD2HP8 G9FNG989HI7IDS9 JEID98 7HJ T9K7E89 2R J9RDKD9HKD98 DH IC9 G9NO7I9J UGD9S7HK93  +H 9MFO2>9GP8 8I7IEI2G> JEI> I2 T7GU7DH K2OO9KIDS9O> LDIC 7 EHD2H IC7I G9FG989HI8 DI8 9MFO2>998 DHKOEJ98 IC9 2TODU7ID2H I2 FG2SDJ9 DHR2GM7ID2H IC7I D8 G9O9S7HI I2 IC9 EHD2HP8 F9GR2GM7HK9 2R DI8 UGD9S7HK9NFG2K988DHU JEID983 789: 15 <.G0 C$%-/"&2#* 4,5? /<: B3%3 0/5? 0/:;0/@ Y4a@1Z3 .9O9S7HK9 D8 M978EG9J T> 7 ODT9G7O? \JD8K2S9G>NI>F9 8I7HJ7GJ?]DJ3 7I 0/1? 7 8I7HJ7GJ IC989 H2I98 KO97GO> M99I3 (EGIC9G? \IC9 -27GJ? DH F788DHU 2H 7H DHR2GM7ID2H G9QE98I? D8 H2I K2HK9GH9J LDIC IC9 M9GNDI8 2R IC9 UGD9S7HK93]+0$$/(*1#$2# +,30& 4,5? /64 ',.- 4460? 446: Y4aa4Z35+KK2GJDHUO>? $ L2EOJ RDHJ IC9 %7KC7 H2I98 G9O9S7HI 7HJ G9`9KI '$X%#&P8 7GUEM9HI8 IC7I IC9 UGD9S7HK9 D8 DHS7ODJ? EHIDM9O>? 7HJ M22I3'9^I? $ JD87UG99 LDIC IC9 M7`2GDI>P8 RDHJDHU IC7I '$X%#&P8 K2HRDJ9HID7ODI> DHI9G98I D8 O9UDIDM7I9 7HJ 8ETN8I7HID7O3 )C9 -27GJ C78 H7GG2LO>ODMDI9J IC9 I>F98 2R DHR2GM7ID2H IC7I 7G9 K2HRDJ9HID7O3 '0"&,2" 703/;#;0&   4$ `2DH IC9 M7`2GDI>P8 G982OEID2H 2R IC9 S7GD2E8 D88E98 7JJG9889J DH IC9 RDH7O IL2 F7G7UG7FC8 2R IC9 M7`2GDI>P8 RH3 435"S9H DR '$X%#&P8 7GUEM9HI8 L9G9 2IC9GLD89 S7ODJ? DI L7DS9J IC9M T> FG2K988DHU IC9 UGD9S7HK9 ICG2EUC 8I9F8 2H9 7HJ IL2 2R IC9 K2HIG7KIP8 UGD9S7HK9 FG2K9JEG93<=0$.(? /41 ',.- 4614? 461/ Y4aa:Z3 W9 G9QEDG9 F7GNID98 I2 FG2SDJ9 DHS98IDU7IDS9 L2GV FG2JEKI ODV9 IC9 %7KC7 H2I983 703 F0&/0( :0** @0*0;D,$0 4,5? /66 ',.- 05 Y4aa6Z? 9HRJ3 a/@ (35J 400 Y/J #DG3 4aa4Z3 +88EG7HK98 2R K2HRDJ9HID7ODI> I2 DHI9GSD9L998 J2 H2I 2S9GGDJ9 IC9 BHND2HP8 GDUCI I2 2TI7DH IC9 H2I983 +,/"#* !0&12.0? //5 ',.- @/:? @/1 Y5666Z Y2GJ9GDHU 9MFO2>9G I2 FG2SDJ9 8EMM7NGD98 2R L2GV KODM7I9 DHI9GSD9L8 J98FDI9 788EG7HK9 2R K2HNRDJ9HID7ODI>Z3/"S9H \89H8DIDS9]R7KI8 M7> T9 8ET`9KI I2 7 F7GI>P8 2TODU7ID2H I2 FG2SDJ9 DHR2GM7ID2H I2 DI8 K2OO9KNIDS9NT7GU7DHDHU F7GIH9G3 %99? 93U3? )#($0 >0G,&2#* K,/E;2"#* <//$5? /55 ',.- 466? 46/ RH3 4/ Y4aa@Z3 -EI C9G9 L9 J2 H2I 9S9H VH2L IC7I IC9 %7KC7 H2I98 K2HI7DH 89H8DNIDS9 DHR2GM7ID2Hh H9DIC9G IC9 `EJU9 H2G L9C7S9 C7J 7 KC7HK9 I2 G9SD9L IC9 H2I9830)2 T9 8EG9? $ G9K2UHDc9 IC9 DMF2GI7HK9 2R 7OO2LDHU 9MFO2>9G8 IC2G2EUCO> 7HJ 9RR9KIDS9O> I2 DHS98IDU7I9 9MNFO2>998PK2MFO7DHI8 2R L2GVFO7K9 SD2O9HK9 7HJ C7G788NM9HI3 -EI IC9 BHD2HP8 DHS2OS9M9HI L2EOJ H2I H9K9887GNDO> DHI9GR9G9 LDIC DHS98IDU7ID2H83:+8 IC9 M7`2GDI> G9K2UNHDc9J DH C:> 4,&;5? /04 ',.- 45<< Y5660Z? 7 EHD2H G9FG989HI7IDS9 K7H R7KDODI7I9 IC9 9MFO2>9GP8 DHS98IDU7ID2H 2R L2GVFO7K9 MD8K2HJEKI3 $H ICD8 K789? IC9 BHD2H 7DJ9J '$X%#&P8 DHS98IDU7ID2H T> DJ9HIDR>DHU F2I9HID7O LDINH988983 -EI LC9H IC9 BHD2H 82EUCI DHR2GM7ID2H RG2M   /)CE8? IC9 M7`2GDI>P8 9RR2GI I2 JD8IDHUED8C 703 F0&/0( :0**? 8EFG7? T9K7E89 IC7I 9MFO2>9G JDJ H2I 788EG9 DHI9GSD9L998 2R K2HRDJ9HID7ODI>? D8 EH7S7DODHU3 =2G92S9G? IC9 M7`2GDI>P8 9RR2GI I2 JD8IDHUED8C +,/"#* !0&E12.0? 8EFG7? D8 H2I F9G8E78DS93 )C9 M7`2GDI> K2HI9HJ8 IC7I +,/"#* !0&12.0D8 DH7FF28DI9 T9K7E89 IC9 EHD2H IC9G9 G9QE98I9J 7 JDRR9G9HI I>F9 2R DHNR2GM7ID2H 7HJ T9K7E89 IC9 9MFO2>9G 28I9H8DTO> JD8KO7DM9J DI8 K2HRDJ9HNID7ODI> J9R9H89 T9R2G9 IC9 -27GJ3 Y+8 IC9 M7`2GDI> G9K2UHDc98? IC9 -27GJ K2H8DJ9G9J 7HJ G9`9KI9J IC9 \F288DTO9 KO7DM]2H IC9 M9GDI8 H2H9IC9O9883Z '9DIC9G 2R IC9 M7`2GDI>P8 8I7I9J G7ID2H7O98 R2G JD8IDHUED8CDHU +,/"#* !0&12.0? C2L9S9G? D8 G9O9S7HI I2 IC9 F2DHI R2G LCDKC $ KDI9 IC9 K789h IC9 -27GJP8 EHLDOODHUH988jT9R2G9 I2J7>jI2 7OO2L 7H DHI9GSD9L9GP8 FG2MND89 2R K2HRDJ9HID7ODI> I2 IGEMF 7 EHD2HP8 GDUCI I2 2TI7DH G9O9S7HI DHR2GNM7ID2H3 )C9 M7`2GDI> K2GG9KIO> 2T89GS98 IC7I IC9 -27GJ JDJ H2I 9^NFG988O> K2H8DJ9G IC9 G9O9S7HK9 2R IC9 9MFO2>9GP8 FG2MD89 2R K2HRDJ9HIDN7ODI>3 $H M> SD9L? ICD8 M9G9O> G9DHR2GK98 IC9 R7KI IC7I IC9 -27GJ K2H8DJN9G9J IC9 FG2MD89 DGG9O9S7HI I2 IC9 QE98ID2H 2R LC9IC9G IC9 DHR2GM7ID2H L78 7KIE7OO> K2HRDJ9HID7O3  0$HK2HIG78I? DH )0/" +0$$ +,30& 4,5? //a ',.- :<: Y566/Z? 9HRJ3 DH F7GI /a0 (3/J 5// Y0IC #DG3 566:Z? G9OD9J 2H T> IC9 M7`2GDI>? IC9 `EJU9 R2EHJ IC9 9MFO2>9GP8 DHS98IDU7IDS9 G9F2GI K2HRDJ9HID7O #A"0&G9NSD9LDHU DI 2$ .#G0&#3 !98FDI9 IC9 7T89HK9 2R 8EKC 7 RDHJDHU DH ICD8 K789? IC9 `EJU9 2GJ9G9J 89S9G7O FG2I9KIDS9 M978EG98 I2 ODMDI JD889MDH7ID2H 2R IC9 H2I98P K2HI9HI83 '9DIC9G IC9 _9H9G7O #2EH89O H2G IC9 BHD2H C78 9^K9FI9J I2 IC989 FG2I9KIDS9 M978EG983:+8$ 8I7I9J DH O*0G2$= 4,/5? //5 ',.- 46<@? 46<a Y5666Z YK2HNKEGGDHU 2FDHD2HZ? $7M \EHLDOODHU I2 FG98EM9 IC7I ICD8 K2HK9GH e2R LDINH988 C7G788M9HI 2G DHIDMDJ7ID2Hf G2EIDH9O> 9^D8I8 I2 IC9 87M9 J9UG99 DH UGD9S7HK9 7HJ 7GTDIG7ID2H FG2K99JDHU8 78 DH 7JS9G87GD7O EHR7DG O7T2G FG7KIDK9 ODIDU7ID2H3]  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!54@'$X%#& 7T2EI IC9 DHS98IDU7ID2H? DI L78 IG97I9J 78 7H DHNIGEJ9G3@)C9 M7`2GDI>P8 G9OD7HK9 2H +0$$/(*1#$2# +,30&D8 MD8FO7K9J3 )C9G9? IC9 -27GJ R2EHJ K2HRDJ9HID7O IC9 H7M98 7HJ 7JJG98898 2R DHR2GM7HI8 LC2 I2OJ IC9 9MNFO2>9G 7T2EI JGEU E89 T> 9MFO2>998? TEI H2I IC9 K2HI9HI8 2R IC9 DHR2GM7HI8P8I7I9M9HI83 +0$$/(*1#$2# +,30&? /64 ',.- 7I 44613 *9G9? IC9 /-H/"#$.02R %7KC7P8 DHI9GSD9L H2I98 D8 7I D88E9g ICE8? 9S9H EHJ9G +0$$/(*1#$2# +,30&P8 7H7O>8D8? IC9 H2I98 L2EOJ H2I T9 FG2I9KI9J RG2M JD8KO2N8EG9 I2 IC9 BHD2H3 (EGIC9G? IC9 -27GJ U7S9 \EHE8E7OO> UG97I L9DUCI]I2 X9HH8>OS7HD7 X2L9GP8 K2HRDJ9HID7ODI> K2HK9GH8 T9K7E89 2R IC9 K2HI9^Ih JGEU E89 K2EOJ J7HU9GN2E8O> DMF7DG 9MFO2>998PF9GR2GM7HK9 2R IC9DG JEID98 DH HEKO97G F2L9G FO7HI83 $J31)C9 M7`2GDI>P8 K2HKOE8D2H IC7I '$X%#& H99J H2I FG2NSDJ9 IC9 %7KC7 H2I98 I2 IC9 BHD2H D8 7O82 2EI 2R 8>HK LDIC IC9 7FFG27KC I7V9H T> (9J9G7O K2EGI8? DHKOEJDHU IC9 %ENFG9M9 #2EGI? DH J9KODHDHU I2 G9K2UHDc9 9SDJ9HID7G> FGDSDNO9U98 R2G 8DMDO7G DHR2GM7ID2H3 $H 7 K789 7OO9UDHU JD8KGDMDNH7ID2H DH I9HEG9 J9KD8D2H8? IC9 BHDS9G8DI> 2R X9HH8>ONS7HD7 R7DO9J I2 F9G8E7J9 IC9 %EFG9M9 #2EGI IC7I F99G G9SD9L 9S7OE7ID2H8 8C2EOJ T9 FGDSDO9U9J RG2M JD8K2S9G> T> IC9 "QE7O "MFO2>M9HI &FF2GIEHDI> #2MMD88D2H Y""&#Z3 )C9 BHDS9G8DI> 7GUE9J IC7I JD8KO28EG9 2R IC9 J2KEM9HI8 L2EOJ C7S9 7 \KCDOODHU 9RR9KI]2H K7HJDJ K2MMEHDK7ID2H8 7HJ L2EOJ DMF9J9 IC9 BHDS9G8DI>P8 R7KNEOI> 89O9KID2H FG2K9883 $H G9`9KIDHU IC9 BHDS9G8DI>P8 KO7DM? IC9 %EFG9M9 #2EGI G9QEDG9J IC7I 9SDJ9HID7G> FGDSDN  @$HK2HIG78IDHU 7 EHD2H G9FG989HI7IDS9P8 G2O9 LDIC IC7I 2R 7 K2L2GV9G DH 7 H2HEHD2HDc9J 89IIDHU? IC9 C:> M7`2GDI> 7889GI9J IC7I IC9 EHD2H G9FG989HI7IDS9P8 RDJEKD7G> JEI> I2 EHDI 9MFO2>998 LDOO \C9OFef I2 788EG9 K2HRDJ9HID7ODI> R2G IC9 9MFO2>9G] LDIC G9U7GJ I2 DHR2GM7ID2H IC9 EHD2H 7KQEDG98 7T2EI IC9 9MFO2>9GP8 DHS98IDU7ID2H83 C:> 4,&;5? 8EFG7 7I 45a/3 WCDO9 $ QE98ID2H ICD8 KO7DM Y899 DJ3 7I 4/46 RH3 5< YJD889HIDHU 2FDHD2HZZ? $ L2HJ9G LC> IC9 M7`2GDI> C9G9 J298 H2I 9^F9KI IC9 BHD2H I2 9^9GKD89 JD8KG9ID2H LDIC G9U7GJ I2 IC9 %7KC7 H2I98? T789J 2H DI8 JEI> 2R R7DG G9FNG989HI7ID2H I2 '$X%#&P8 9MFO2>99831)C9 M7`2GDI> RDHJ8 ICD8 K789 8DMDO7G I2 +0$$/(*1#$2# +,30&LDIC G9U7GJ I2 DHI9GSD9L998P7889GI9JO> G9782H7TO9 R97G8 2R G9I7OD7ID2H T> 7 8EF9GSD82G YDR IC9> K2HRDGM9J #C7FODHP8 7OO9U7ID2HZ 2G 7H 9MFO2>99 YDR IC9> J9HD9J #C7FODHP8 7OO9U7ID2HZ3  WCDO9 G7HVN7HJNRDO9 9MFO2>998 MDUCI G9782H7TO> C7GT2G 8EKC R97G8DH IC7I K2HI9^I? %7KC7 JDJ H2IDH ICD8 K789DHI9GSD9L 7H> G7HVN7HJNRDO9 9MFO2>998 2IC9G IC7H #C7FODH CDM89OR? 2H LC289 T9C7OR IC9 UGD9S7HK9 L78 T9DHU FG2K9889J3  #2HIG7G> I2 IC9 M7`2GDI>P8 DMFODK7ID2H? IC9G9 D8 H2 T78D8 R2G K2HK9GH IC7I #C7FODH L2EOJ C98DI7I9 I2 I9OO %7KC7 IC9 \REOO 8I2G>] 7T2EI ,2HUP8 ICG97I9HDHU T9C7SD2Gg #C7FODH C7J 7OG97J> J9M2H8IG7I9J CD8 LDOODHUH988 I2 9HU7U9 DH '$X%#&P8 FG2K988 T> TGDHUDHU CD8 K2HK9GH8 7T2EI ,2HU I2 IC9 7II9HID2H 2R IC9 BHD2H 7HJ '$X%#& 7HJ T> 899VDHU '$X%#&P8 788D8I7HK9 DH G982OSDHU IC289 K2HK9GH83  $H IEGH? IC9 G9K2GJ FG2SDJ98 H2 T78D8 R2G K2HKOEJDHU IC7I &F9G7ID2H8 %CDRI %EF9GSD82G X7IGDKV ,2HU YLC289 2LH K2HJEKI L78 EHJ9G DHS98IDU7ID2HZ 7HJ &F9G7ID2H8 %EF9GDHI9HJ9HI =DKVN9> -9OO7GJ L2EOJ G9782H7TO> R97G G9I7OD7ID2H RG2M G7HVN7HJNRDO9 9MNFO2>998j2G IC7I -9OO7GJ L2EOJ G9782H7TO> R97G G9I7OD7ID2H RG2M ,2HUjDH 7 M7HH9G ODV9O> I2 7RR9KI IC9DG F7GIDKDF7ID2H DH IC9 DHS98IDU7ID2H3  O9U98 \FG2M2I9ef 8ERRDKD9HIO> DMF2GI7HI DHI9G98I8 I2 2EINL9DUC IC9 H99J R2G FG2T7IDS9 9SDJ9HK93]N$210&/2"( ,A +0$$/(*1#$2# 15 66P4? 0a/ B3%3 4<5? 4<a Y4aa6Z3 )C9 BHDS9G8DI>P8 KO7DM IC7I IC9 82ODKDI7ID2H 2R 9S7OE7ID2H8 IG7JDID2H7OO> DHKOEJ9J 9^FG988 2G DMFOD9J 788EG7HK98 2R K2HRDJ9HID7ODI> JDJ H2I F9G8E7J9 IC9 #2EGI IC7I IC9 G9NQE98I9J FGDSDO9U9 L78 7FFG2FGD7I93)L2 KDGKEDI K2EGI8 2R 7FF97O8 C7S9 GEO9J 8DMDO7GO>3 )C9 "DUCIC #DGKEDI G9`9KI9J 7 KO7DM 2R FGDSDO9U9 K2S9GDHU IC9 H2I98 2R 7 K2GF2G7I9 2MTEJ8M7H? LC2 82EUCI I2 G982OS9 9MFO2>998PK2MFO7DHI8 LDIC2EI G982GI I2 IC9 UGD9S7HK9 FG2K9883<4#&G#$ 15 >.',$$0** ',-=*#/ 4,&;5? 440 (3/J 1a6 Y<IC #DG3 4aa1Z3 )C9 K2EGI G9OD9J 2H \IC9 8DUHDRDK7HI TEGJ9H 2R 98I7TOD8CDHU IC7I3339^KOEJDHU G9O9S7HI 9SDNJ9HK9 C78 7 FETODK U22J IG7H8K9HJDHU IC9 H2GM7OO> FG9NJ2MDH7HI FGDHKDFO9 2R EIDODcDHU 7OO G7ID2H7O M97H8 R2G 78NK9GI7DHDHU IGEIC3]$J3 7I 1a/ YDHI9GH7O QE2I7ID2H 2MDII9JZ3 %DMDO7GO>? IC9 (DRIC #DGKEDI C9OJ IC7I H2I98 2R 7 M9JD7ID2H FG2K988 K2HJEKI9J EHJ9G %I7I9 O7L? LCDKC G9QEDG9J 8EKC FG2UG7M8 I2 T9 K2HRDJ9HID7O? L9G9 H2I FGDSDO9U9J RG2M O7I9G JD8K2S9G>3 C$ &0 ?&#$% F-&( !-H;,0$# '#"0% '0E.0GH0& QRB QSST? 40< (3/J 0<1 Y:IC #DG3 4aa<Z3 $H 97KC K789? IC9 K2EGI K2H8DJ9G9J IC9 DMF2GI7HK9 2R K2HRDJ9HID7ONDI> DH FG2M2IDHU 2F9H K2MMEHDK7ID2H TEI R2EHJ DI DH8ERNRDKD9HI I2 `E8IDR> IC9 KG97ID2H 2R 7 H9L GEO9 2R 89KG9K>3)C9 K2EGI8 C7S9 H2I ODUCIO> KG97I9J FGDSDO9U98 G9O7I9J I2 7OI9GH7IDS9 JD8FEI9 G982OEID2H FG2K988983 +HJ IC9 -27GJ M28I K9GI7DHO> 8C2EOJ H2I J2 82 DH 9HR2GKDHU IC9 JEI> I2 T7GU7DH3 )C9 DMF2GI7HK9 2R IC9 9^KC7HU9 2R DHR2GM7ID2H DH K2OO9KIDS9 T7GU7DHDHU C78 T99H EHJ9G8K2G9J DH HEM9GN2E8 J9KD8D2H83a$H F7GIDKEO7G? \e7fJ9QE7I9 DHR2GM7ID2H K2HK9GHDHU UGD9S7HK98 9H7TO98 IC9 EHD2H I2 M7V9 7 K2HN8DJ9G9J `EJUM9HI 7T2EI IC9 8IG9HUIC 2R DI8 KO7DM? I2 9ODMDH7I9 H2HM9GDI2GD2E8 KO7DM8 7I 7H 97GO> 8I7U9 DH IC9 UGD9S7HK9 FG2K988? 7HJ I2 FG9F7G9 R2G 7GTDIG7ID2H3]46 '$X%#& 7HJ IC9 BHD2H K2EOJ C7S9 H9U2ID7I9J 7 M9NJD7ID2H FG2UG7M? 9^9MFI RG2M DHR2GM7ID2HN8C7GDHU JENID98? LDICDH IC9 UGD9S7HK9 7HJ 7GTDIG7ID2H FG2SD8D2H8 2R IC9DG K2OO9KIDS9NT7GU7DHDHU 7UG99M9HI3 -EI IC9> JDJ H2I J2 823 '$X%#&P8 7J C2K \M9JD7ID2H]FG2K988? 9S9H DR IC7I 7FIO> J98KGDT98 IC9 FG2K988? L78 8ET`9KI I2 H2 FG99^ND8IDHU 7UG99M9HI IC7I IC9 DHS98IDU7ID2H H2I98 L2EOJ T9   <=K!2HH9OO !2EUO78P 2MTEJ8M7H FG2UG7M L78 98I7TOD8C9J 7HJ E89J G9UEO7GO>? DH K2HIG78I I2 '$X%#&P8 7J C2K J9O9U7ID2H 2R %7KC7 I2 DHS98IDU7I9? 9S7OE7I9 7HJ G982OS9 #C7FODHP8 K2MFO7DHI3a$H 789: 15 <.G0 C$%-/"&2#* 4,5B/<: B3%3 0/5 Y4a@1Z? IC9 %EFG9M9 #2EGI 9MFC78Dc9J IC9 DMF2GI7HK9 2R DHR2GM7ID2H G9O9S7HI I2 IC9 EHD2H DH DI8 9RR2GI I2 F2ODK9 7HJ 7JMDHD8I9G IC9 K2OO9KIDS9NT7GU7DHDHU 7UG99NM9HI? 7HJ 9HJ2G89J IC9 \JD8K2S9G>NI>F9 8I7HJ7GJ]7FFOD9J T> IC9 -27GJ3 $I G9QEDG9J JD8KO28EG9 2R K9GI7DH DHR2GM7ID2H F9GI7DHDHU I2 7 UGD9S7HK9 RDO9J T> IC9 EHD2H3 $J3 7I 0/13  464 *7GJDH? '010*,;2$= 8#H,& 8#3<:<Y0IC 9J3 5664ZgDJ3? RH3 :51YKDIDHU K7898Z3 '&.)*".' $'!$+'+ XB-,$# %".b$#" #&3541EH7S7DO7TO9 I2 IC9 BHD2H344->J9KODHDHU I2 2GJ9G FG2JEKNID2H 2R IC9 %7KC7 H2I98? IC9 M7`2GDI> JDMDHD8C98 IC9 BHND2HP8 7TDODI> I2 C7HJO9 ICD8 UGD9S7HK93BHODV9 IC9 M7`2GDI>? $ L2EOJ RDHJ IC7I? 9S9H 788EMDHU '$X%#& C78 7 K2HRDJ9HID7ODI> DHI9G98I? IC9 T7O7HK9 T9NIL99H IC9 BHD2HP8 H99J R2G IC9 DHR2GM7ID2H 7HJ '$X%#&P8 DHI9G98I DH H2HJD8KO28EG9 R7S2G8 IC9 BHD2H345)C9 M7`2GDI> RDHJ8 IC7I IC9 BHD2H K2EOJ U9I 7OO IC9 DHR2GNM7ID2H DI H99J9J RG2M #C7FODH34/)CD8 D8 T2IC MD8I7V9H 7HJ DGG9O9S7HI3)GE9? IC9 BHD2H K2EOJ C7S9 2TI7DH9J DHR2GM7ID2H 7T2EI %7KC7P8 DHI9GSD9L 32"D 4D#;*2$T> 8F97VDHU I2 #C7FODH CDM89OR3 -EI #C7FODH K2EOJ H2I FG2SDJ9 IC9 BHD2H LDIC \IC9 .98F2HJ9HIP8 2RRDKD7O8ePf3 3 3 DMFG988D2H8 2R LC7I IG7H8FDG9J DH IC9 K2HS9G87ID2H83]703 F0&/0( :0**? 8EFG7 7I 0/3 $H 7H> 9S9HI? IC9 7S7DO7TDODI> 2R DHR2GM7ID2H RG2M 2IC9G 82EGK98 D8 H2I 7 S7ODJ J9R9H89 EHJ9G -27GJ O7L3 "3U3? I2$= !,,;0&/B C$.5? /00 ',.- <05? <0:Y566:Z3  $H :,,"D 703/;#;0&/B C$.3?R2G 9^7MFO9? //4 ',.- 5a@ Y5666Z? L9 2GJ9G9J IC9 9MFO2>9G I2 FG2SDJ9 IC9 EHD2H 7 M7H7U9GP8 H2I98 2R 9MFO2>99 JD8KDFODH7G> M99IDHU8 7INI9HJ9J T> 7 EHD2H 2RRDKD7O? T9K7E89 \eDfI D8 H2I DHKEMT9HI EF2H IC9 BHD2H I2 U2 ICG2EUC IC9 TEGJ9H82M9 FG2K9JEG9 2R F2OODHU DI8 M9MT9G8 7HJ ,2K7O 2RRDKD7O8 I2 2TI7DH IC9DG 89K2HJ C7HJ 2FDHD2H8 78 I2 C2LeIC9 M7H7U9Gf SD9L9J 7 F7GIDKEO7Gef DHKDJ9HI3]40)C9 M7`2GDI>? C2L9S9G? L2EOJ G9QEDG9 IC9 BHD2H I2 J2 9^7KIO> IC7I3  44)C9 M7`2GDI> MD8KC7G7KI9GDc98 M> 2T89GS7ID2H 78 899VDHU I2 DMNF289 7H 2TODU7ID2H 2H '$X%#& I2 H9U2ID7I9 8EKC 7 FG2UG7M 78 7H 7KNK2MM2J7ID2H 2R DI8 K2HRDJ9HID7ODI> DHI9G98I3  => F2DHI D8 8DMFO> IC7I K2OO9KIDS9 T7GU7DHDHU K2EOJ 7JJG988 8DIE7ID2H8 ODV9 IC7I FG989HI9J C9G9? TEI IC7I IC9G9 D8 H2 K2HIG7KIE7O T78D8 R2G '$X%#&P8 F28DID2H345)C9 M7`2GDI> KC7GU98 IC7I $ \L2EOJ G9QEDG9 IC9 FG2MD82G I2 TG97V IC9 FG2MD89]2R K2HRDJ9HID7ODI>3+I IC9 2EI89I? IC9 .98F2HJ9HIP8 EHK2HNJDID2H7O FG2MD89 2R K2HRDJ9HID7ODI> 899M8 EHG97OD8IDK DH 7 TE8DH988 89INIDHU LC9G9 K2OO9KIDS9NT7GU7DHDHU JEID98 7HJ 2IC9G O9U7O G9QEDG9M9HI8 M7> K2OODJ9 LDIC IC9 FG2MD893-EI? DH 7H> 9S9HI? IC9 >D9OJDHU 2R K2HRDNJ9HID7ODI> FG2MD898 I2 FETODK DHI9G98I8 DH JD8KO28EG9 2R DHR2GM7ID2H D8 C7GJO> H2S9O3%99? 93U3? C$ &0 ?&#$% F-&( !-H;,0$#B 0/< (3/J 4404? 440a;44:6 Y!3#3 #DG3 566@ZY9S9H DR 7 K2MM2HNO7L FGDSDO9U9 9^D8I8 FG2I9KIDHU`2EGH7OD8I8PK2HRDJ9HID7O 82EGK9 DHR2GM7ID2H? DI D8 H2I 7T82NOEI9g H99J R2G JD8KO28EG9 2EIL9DUC9J IC9 G9F2GI9G8P7HJ M9JD7P8 DHI9GN98I8 DH K2HRDJ9HID7ODI>Z3 4/)C9 M7`2GDI>P8 G9OD7HK9 2H 4,*-GH-/ +&,%-."/ 4,5? 5:a ',.- 556 Y4a<4Z? D8 MD8FO7K9J3 )C9G9? IC9 9MFO2>9G FG2SDJ9J IC9 EHD2H LDIC IC9 8ET8I7HK9 2R 9MFO2>998P8I7I9M9HI8 7T2EI IC9 K2HJEKI T9DHU DHS98NIDU7I9Jg '$X%#&? DH K2HIG78I? JDJ H2I3=2G92S9G? I2 IC9 9^I9HI IC7IIC9 M7`2GDI> 8EUU98I8 IC7I IC9 BHD2H 8C2EOJ C7S9 K7GGD9J 2EI DI8 2LH DHS98NIDU7ID2H? G7IC9G IC7H 899VDHU DHR2GM7ID2H RG2M '$X%#&? IC9 M7`2GDI> R7DO8 I2 9^FO7DH C2L IC9 BHD2H K2EOJ C7S9 DHJEK9J IC9 .98F2HJ9HIP8 8EF9GSD82G8 I2 K22F9G7I9 DH FG2SDJDHU DHR2GM7ID2H 2R IC9 I>F9 IC7I IC9 .98F2HJ9HI DI89OR C78 7OG97J> G9RE89J I2 FG2SDJ93  )C9 M7`2GDI> 9GG8 REGIC9G DH DI8 DMFODK7ID2H IC7I IC9 BHD2H T97G8 IC9 TEGJ9H 2R 8C2LDHU IC7I DI K2EOJ H2I C7S9 2TI7DH9J IC9 DHR2GM7ID2H JDG9KIO> RG2M ,2HU 7HJ -9OO7GJ340%99 7O82 P&"D,%,U F032/D K,G0 A,& "D0 <=0%? /40 ',.- 466@? 466< Y4aa0Zg '0"&,2" 703/;#;0& <=0$.(? /41 ',.- 7I 46153)C9 M7`2GDI> 7O82 9GG8 DH K2HKOEJDHU IC7I %7KC7P8 H2I98 2R C9G DHI9GSD9L8 LDIC ,2HU 7HJ -9OO7GJ L9G9 H2I H9K98N87G> R2G IC9BHD2H I2 FEG8E9 DI8 UGD9S7HK93 $I D8 R7G RG2M KO97G IC7I IC9 BHD2H K2EOJ FG2K988 DI8 UGD9S7HK9 9RR9KNIDS9O> LDIC2EI ICD8 DHR2GM7ID2H3 )2 IC9 9^I9HI IC7I IC989 H2I98 M7> C7S9 FG2SDJ9J DHR2GM7ID2H 7I 2JJ8 LDIC #C7FNODHP8 S9G8D2H? 2G LCDKC M7> C7S9 DHJDK7I9J MDIDU7IDHU KDGKEM8I7HK98? IC9 BHD2H L78 EH7TO9 I2 R7DGO> K2H8DJ9G LC9IC9G DI 8C2EOJ K2HIDHE9 I2 FEG8E9 IC9 UGD9S7HK93 $HNJ99J? T9K7E89 IC9 UGD9S7HK9 L78 J9HD9J 7I 8I9F8 2H9 7HJ IL2? IC9 BHD2H R7K9J IC9 9^F9H89 7HJ TEGJ9H 2R 7GTDIG7NID2H LDIC2EI RDG8I T9DHU 7TO9 I2 2TI7DH IC9 DHR2GM7ID2H I2 LCDKC DI L78 9HIDIO9J EHJ9G IC9 +KI3 )C7I IC9 BHD2H F9GN8D8I9J DH FEG8EDHU IC9 UGD9S7HK9 D8 H2I 9SDJ9HK9 IC7I DI JDJ H2I H99J IC9 H2I98g G7IC9G? DI G9RO9KI8 2HO> IC7I IC9 BHD2H 9HU7U9J DH LC7I L78? T> H9K988DI>? TODHJ 7JS2K7K>3#2HIG7G> I2 IC9 M7`2GDI>P8 SD9L? IC9 DHR2GM7ID2H K2HNI7DH9J DH IC9 %7KC7 H2I98 L78 DMF2GI7HI I2 IC9 BHD2HP8 9HR2GK9M9HI 2R IC9 K2OO9KIDS9NT7GU7DHDHU 7UG99M9HIP8 FG2SD8D2H IC7I '$X%#& L2EOJ FG2SDJ9 7 \87R9 L2GVDHU 9HSDG2HM9HI3]$H 2GJ9G I2 788988 LC9IC9G'$X%#& L78 M99IDHU ICD8 2TODU7ID2H? D393? LC9IC9G '$X%#&P8 G98F2H89 I2 IC9 7OO9U9J ICG97I8 L78 G9782H7TO9 7HJ 7J9QE7I9? IC9 BHD2H H99J9J I2 VH2LLC7I '$X%#&P8 DHS98IDU7ID2H C7J G9S97O9J34:#R3 703 F0&/0( :0**? 8EFG7 YEHD2H L78 9HIDNIO9J I2 DHR2GM7ID2H DI 82EUCI 7T2EI 9MFO2>9GP8 DHS98IDU7NID2H? DH 2GJ9G I2 J9I9GMDH9 7FFG2FGD7I9H988 2R 9MFO2>9GP8 7KID2H? 7889GI9JO> T789J 2H DHS98IDU7ID2H RDHJDHU8Z3)C9 M7`2GDI> 7O82 7FFOD98 7 R7G H7GG2L9G J9RDHDID2H 2R \H9K9887G>]IC7H IC9 -27GJ IG7JDID2H7OO> E8983 $H 788988NDHU IC9 G9O9S7HK9 2R G9QE98I9J DHR2GM7ID2H? L9 C7S9? LDIC K2EGI 7FFG2S7O? IG97I9J \H9K9887G>]78 8>H2H>M2E8 LDIC \E89REO]2G \U9GM7H93]%99 789: 15 <.G0 C$%-/"&2#*? 8EFG7? /<: B3%3 7I 0/:;0/@? 0/134@WDIC2EI J2ETI? %7NKC7P8 H2I98 2R C9G DHI9GSD9L8 LDIC ,2HU7HJ -9OO7GJ L2EOJ T9 E89REO I2 IC9 BHD2H3W2G8I? IC9 M7`2GDI> JD8G9U7GJ8 FG9K9J9HI 98I7TOD8CDHU IC7I 7 F7GI> IC7I G9RE898 I2 8EFFO> DHR2GM7ID2H 2H K2HRDNJ9HID7ODI> UG2EHJ8 C78 7H #H/,*-"0JEI> I2 899V 7H 7KNK2MM2J7ID2H3 >0"&,;,*2"#$ 6%2/,$ 4,5? //6 ',.- 461? 46< Y4aaaZg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eDfI D8 8ERRDKD9HI DR IC9 G9QE98I9J DHR2GM7ID2H D8 F2I9HID7OO> G9O9S7HI I2 7 J9I9GMDH7ID2H 78 I2 IC9 M9GDI8 2R 7 UGD9S7HK9 2G 7H 9S7OE7ID2H 78 I2 LC9IC9G 7UGD9S7HK9 8C2EOJ T9 FEG8E9J3] :,,"D 703/;#;0&/B C$.5? 8EFG7? //4 ',.- 7I 5aa YKDI7ID2H8 2MDII9JZ3 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!54<40? 56;54 Y!3#3 #DG3 4aa<Z3 *9G9? J98FDI9 IC9 M7`2GDI>P8 KO7DM I2 IC9 K2HIG7G>? '$X%#& EHQE98ID2H7TO> R7DO9J I2 899V 7H 7KK2MM2J7ID2H 7HJ G9RE89J I2 FG2SDJ9 IC9 G9NQE98I9J DHR2GM7ID2H T789J 2H 7 U9H9G7ODc9J KO7DM 2R K2HNRDJ9HID7ODI>3 )C7I 8C2EOJ C7S9 T99H IC9 9HJ 2R IC9 7H7O>N8D8g IC9 <Y7ZY:Z SD2O7ID2H 8C2EOJ C7S9 T99H R2EHJ3  %99 >2//2,$ O,,%/? /0: ',.- 1<<? 1a/Y566:Z3-EI IC9 M7`2GDI> K2HKOEJ98 IC7I '$X%#& M9I DI8 JEI> 2R 7KK2MM2J7ID2H T> FG2SDJDHU IC9 BHD2H LDIC IC9 H7M98 2R DHI9GSD9L998 7HJ \7OO 2R IC9 G9QE98I9J DHR2GM7NID2H G9U7GJDHU DI8 C7HJODHU 2R #C7FODHP8 K2MFO7DHI? 2IC9G IC7H IC9 %7KC7 H2I983]$H R7KI? IC9 2HO> DHR2GM7ID2H IC7I '$X%#& FG2SDJ9J L78 IC9 H7M98 2R DHI9GSD9L998? LCDKC IC9 BHD2H C7J89F7G7I9O> G9QE98I9J3)C9 BHD2HP8 LGDII9H DHR2GM7ID2H G9QE98I 82EUCI IL2 I>F98 2R DHR2GM7ID2Hh43+OO H2I98? M9M28? 8EMM7GD98 7HJ K2HKOE8D2H8 RG2M 7H> M99IDHU8? JD8KE88D2H8 2G K2HS9G87ID2H8 G9O7IDS9 I2 IC9 D88E9 DH DI9M 4 T> IC9 R2OO2LDHU F92FO9h+OO ,7T2G .9O7ID2H8 .9FG989HI7IDS98+OO =7H7U9M9HI "MFO2>998 7I eIC9 FO7HIf+OO 'DF8K2 %9KEGDI> X9G82HH9O53)C9 H7M98 2R 7OO 9MFO2>998 DHS2OS9J 2G DHI9GSD9L9J DHS2OSDHU IC9 KO7DM8 M7J9 T> .7HJ> #C7FODH DH DI9M 43'$X%#&P8 O7T2G G9O7ID2H8 K22GJDH7I2G? [DM X9IG28V>? G9N8F2HJ9J I2 IC9 G9QE98I T> O9II9G3  )C9 O9II9G T9U7H T> 8EMNM7GDcDHU IC9 K2EG89 2R '$X%#&P8 DHS98IDU7ID2H? TEI LDIC2EI FG2SDJDHU 7H> J9I7DO8 2R %7KC7P8 DHI9GSD9L8 F9GIDH9HI I2 DI9M 4 2R IC9 BHD2HP8 DHR2GM7ID2H G9QE98I3  )C9 O9II9G IC9H 8I7I9Jh $H G98F2H89 I2 >2EG G9QE98I R2G 7 K2F> 2R \7OO H2I98? M9M28? 8EMM7GD98 7HJ K2HKOE8D2H8 RG2M 7H> M99IDHU8333]LCDKC M7> C7S9 T99H V9FI 2G M7DHI7DH9J T> =7HN7U9M9HI 9MFO2>998 DHS2OS9J DH ICD8 DHKDJ9HI? IC9 #2MNF7H> M7DHI7DH8 IC7I 8EKC G9K2GJ8 7G9 8IGDKIO> K2HRDJ9HNID7O 7HJ L9 7G9 EHJ9G H2 2TODU7ID2H I2 8EFFO> 8EKC G9NK2GJ8 I2 IC9 BHD2H3$H G98F2H89 I2 $I9M '23 5? \)C9 H7M98 2R 7OO 9MFO2>998 DHS2OS9J 2G DHI9GSD9L9J DHS2OSDHU IC9 KO7DM8 M7J9 T> .7HJ> #C7FODH3 3 3]IC9 #2MF7H> G98F2HJ8 LDIC IC9 R2OO2LDHU H7M98h  !9HHD8 kHDUCI? WDOOD7M-G99H? X7INGDKV ,2HU 7HJ .7HJ> #C7FODH341  41)C9G9K2GJ J298 H2I JD8KO289 '$X%#&P8T78D8 R2G DJ9HIDR>DHU kHDUCI 7HJ -G99H? LC2 L9G9 H2I DHI9GSD9L9J G9U7GJDHU IC9 DHKDJ9HI3XO9789 K2HI7KI M9 DR $ K7H T9 2R REGIC9G 788D8I7HK9 DH ICD8 M7II9G3 $I D8 KO97G RG2M IC9 I9^I 2R '$X%#&P8 O9II9G IC7I DI JDJ H2I FG2F289 7H> 7KK2MM2J7ID2H 2R IC9 BHD2HP8 G9QE98I R2G DI9M 43  '$X%#& 8DMFO> 8I7I9J IC7I IC9 H2I98 L9G9 K2HRDJ9HID7O 7HJ IC7I DI L78 EHJ9G H2 2TODU7ID2H I2 8EFFO> IC9M3  "S9H '$X%#& J298 H2I K2HI9HJ? 78 IC9 M7`2GDI> J298? IC7I FG2SDJDHU IC9 DHI9GSD9L998PH7M98 YG9QE98I9J DH DI9M5Z4<DH 7H> L7> 7KK2MM2J7I9J IC9 BHD2HP8H99J R2G IC9 %7KC7 H2I9834a)C9 M7`2GDI> C78 8DMFO> R78CND2H9J? F28I C2K? 7H EH8EFF2GI9J G7ID2H7ODc7ID2H R2G '$X%#&P8 R7DOEG9 I2 7KI3  (DH7OO>? IC9 M7`2GDI>P8 K2HKOE8D2H IC7I \7H>REGIC9G 7KNK2MM2J7ID2H L2EOJ K2MFG2MD89 3 3 3eIC9 DHI9GSD9L998Pf F9G82H7O 87R9I>]D8 FEG9O> C>F2IC9IDK7O 7HJ LC2OO> EHN8EFF2GI9J T> IC9 G9K2GJ3  $I 7O82 J9RD98 \eIfC9 -27GJP8 KEMEO7IDS9 9^F9GD9HK9 eLCDKCf C78 8C2LH IC7I IC9G9 8C2EOJ T9? 7HJ 7OM28I 7OL7>8 D8? 7 L7>IC7I IC9 F7GID98 K7H 9RR9KIDS9O> T7GU7DH R2G 7H 7KK2MM2J7ID2H IC7ILDOO 87ID8R> T2IC IC9 EHD2HP8 H99J8 7HJ IC9 9MFO2>9GP8 FG2I9KNIDS9 K2HK9GH83]>0"&,;,*2"#$ 6%2/,$? //6 ',.- 461? 46a Y4aaaZ3  )C9 M7`2GDI>P8 K2HKOE8D2H EHH9K9887GDO> G9L7GJ8 '$X%#&P8 DHIG7H8DU9HK9 7HJ D8 T9OD9J T> IC9 `EJU9P8 G9K2MM9HJ9J FG2I9KIDS9 2GJ9G? LCDKC 8IGDHU9HIO> ODMDI8 IC9 BHD2HP8 7KK988 I2 7HJ E89 2R IC9 %7KC7 H2I98356)2J7>? LDIC2EI 7KVH2LO9JUDHU DI D8 J2DHU 82? IC9 M7N`2GDI> 7OI9G8 -27GJ O7LG9U7GJDHU K2HRDJ9HID7ODI> J9R9H898 I2 DHR2GM7ID2H G9QE98I83 $I J298 82 T> 9^F7HJDHU IC9 I>F98 2R DHR2GM7ID2H IC7I M7> UDS9 GD89 I2 7 O9UDIDM7I9 7HJ 8ET8I7HID7O K2HRDJ9HID7ODI> DHI9G98I YJ98FDI9 7 K2HIG7G> (9J9G7O K2EGI IG9HJZ? L9DUCDHU R7KI2G8 IC7I C7S9 H2I T99H F7GI 2R IC9 T7O7HKDHU I98I? 7HJ JD8G9U7GJDHU 89IIO9J FG9K9NJ9HI 2H IC9 JEI> I2 7KK2MM2J7I9 7 G9QE98I R2G K2HRDJ9HNID7O DHR2GM7ID2H3 -9K7E89 IC9 M7`2GDI>P8 J9KD8D2H D8 7I 2JJ8 LDIC FG9K9J9HI 7HJ LDIC IC9 DMF2GI7HK9 2R IC9 9^NKC7HU9 2R DHR2GM7ID2H I2 IC9 K2OO9KIDS9NT7GU7DHDHU FG2KN988? $ JD889HI3  4<'9DIC9G '$X%#&P8 8EMM7G>2R DI8 DHS98IDU7ID2H FG2K988 H2G DI8 G9N8F2H89 I2 IC9 BHD2HP8 DI9M 5 DHKOEJ9J =DKV9> -9OO7GJ 7M2HU IC9 DHJDNSDJE7O8 DHI9GSD9L9J G9U7GJDHU #C7FODHP8 K2MFO7DHI? IC2EUC '$X%#& C78 8ET89QE9HIO> 7KVH2LO9JU9J IC7I %7KC7 DHI9GSD9L9J CDM34a'$X%#& 7GUE98 2HO> IC7IDI M9I DI8 JEI> I2 7KK2MM2J7I9 T> 9HJNDHU DI8 O9II9G LDIC \XO9789 K2HI7KI M9 DR $ K7H T9 2R REGIC9G 788D8I7HK9 DH ICD8 M7II9G3]'2I 8EGFGD8DHUO>? '$X%#& C78 FG2SDJ9J H2 8EFF2GI R2G IC9 FG2F28DID2H IC7I 8EKC 7 R2GM7OFO9787HIG> K2H8IDIEI98 7 O9U7OO>N7J9QE7I9 2RR9G 2R 7KK2MM2J7ID2H? 7HJ IC9 M7`2GDI> J298 H2I K2HI9HJ IC7I DI 8ERNRDK98356$H )0/" +0$$ +,30& 4,5? 8EFG7? IC9 9MFO2>9G 7KK2MM2J7I9J IC9 EHD2HP8 G9QE98I R2G 7OO DHS98IDU7IDS9 H2I98 7HJ G9O7I9J J2KEM9HI8 T> FG2SDJDHU IC9 EHD2H LDIC 7 8EMM7G> 2R LC7I DI C7J JD8K2S9G9J JEGDHU DI8 DHS98IDU7ID2H3 + 8DMDO7G 7KK2MM2J7ID2H MDUCI C7S9 8ERRDK9J C9G93 '&.)*".' $'!$+'+ XB-,$# %".b$#" #&354a+#"&2.2# K5 >.?&-%0&B 6/V5B R2G IC9 _9H9G7O #2EH89O39,H0&"+5 4#/0(B 6/V5 7HJ:&2#$ 85 >.'0&G,""B 6/V5B R2G IC9 #2MF7H>3F#G0/ :*("D0B 4,GG2""00G#$B R2G IC9 #C7GUDHU X7GI>3-"'#* !"#$%$&'%)+)"="') &( )*" #+%"W$,,$+= '3#+)"%? +JMDHD8IG7IDS9 ,7L [EJU93  )CD8 D8 7 G9NRE87O I2 FG2SDJ9 DHR2GM7ID2H K789 LCDKC $ C97GJDH b7OF7G7D82? $HJD7H7? 2H +EUE8I 4? 56653  )C9 K2MFO7DHI 7OO9U98 '2GIC9GH $HJD7H7 XETODK %9GSDK9 #2MF7H> YIC9 #2MF7H>Z? 7 FG2SDJ9G 2R 9O9KIGDKDI> DH H2GIC9GH $HJD7H7? C78? 8DHK9 7T2EI &KI2T9G 5/? 5664? G9RE89J? EF2H G9QE98I? I2 FG2SDJ9 ,2K7O BHD2H '23 4511:? BHDI9J %I99OL2GV9G8 2R +M9GDK7? 7iL BHDI9J %I99OL2GVN9G8 2R +M9GDK7? +(,;#$&;#,# YIC9 BHD2HZ LDIC K9GI7DH DHNR2GM7ID2H G9O9S7HI I2 IC9 F9GR2GM7HK9 2R DI8 JEID98 78 IC9 9^KOEN8DS9 K2OO9KIDS9NT7GU7DHDHU G9FG989HI7IDS9 R2G 9MFO2>998 DH 7H 7FFG2FGD7I9 EHDI DI G9FG989HI83  )C9 #2MF7H>P8 7KID2H8 7G9 7ONO9U9J I2 SD2O7I9 %9KID2H <Y7ZY:Z 7HJ Y4Z 2R IC9 '7ID2H7O ,7T2G .9O7ID2H8 +KI YIC9 +KIZ3 +OO F7GID98 L9G9 7RR2GJ9J REOO 2FF2GIENHDI> I2 7FF97G? I2 DHIG2JEK9 G9O9S7HI 9SDJ9HK9? I2 9^7MDH9 7HJ KG288N9^7MDH9 LDIH988983+I KO289 2R IGD7O 7HJ 7RI9G 2G7O 7GUENM9HI T> IC9 _2S9GHM9HI 7HJ K2MF7H> K2EH89O? $ D88E9J 7 -9HKC !9KD8D2H FEG8E7HI I2 %9KID2H 4653/:Y7ZY46Z 2R IC9 '7NID2H7O ,7T2G .9O7ID2H8 -27GJP8 YIC9 -27GJZ .EO98 7HJ .9UEO7NID2H8 89IIDHU R2GIC RDHJDHU8 2R R7KI 7HJ K2HKOE8D2H8 2R O7L3(2G IC9 G9782H8 8I7I9J T> M9 2H IC9 G9K2GJ 7I IC9 KO289 2R IC9 IGD7O? $ R2EHJ IC9 #2MF7H> SD2O7I9J %9KID2H <Y7ZY:Z 7HJ Y4Z 2R IC9 +KI? T> R7DODHU 7HJ G9RE8DHU I2 FG2SDJ9 IC9 BHD2H ICG99? 89F7G7I9? 2H9 F7U9 97KC H2I98 I7V9H T> "QE7O "MFO2>M9HI &FF2GIEHDI> =7H7U9G 7HJ ,7T2G .9O7ID2H8 #22GJDH7I2G -7GT7G7 %7KC7 2R ICG99 89F7G7I9 DHI9GSD9L8 8C9 K2HJEKI9J LCDO9 DHS98IDNU7IDHU 7 C7G788M9HI K2MFO7DHI T> 9MFO2>99 .7HJ> #C7FODH 7U7DH8I &F9G7ID2H8 %CDRI %EF9GSD82G X7IGDKV ,2HU DH +EUE8I 56643  $H RDHJDHU 7 SD2O7ID2H 2R IC9 +KI? $ K2HKOEJ9J IC9 _2SN9GHM9HI 98I7TOD8C9J IC7I IC9 G9QE98I9J DHR2GM7ID2H L78 G9O9S7HI 7HJ H9K9887G> R2G IC9 FG2F9G F9GR2GM7HK9 2R IC9 BHD2HP8 JEID98 DH G9FG989HIDHU IC9 EHDI 9MFO2>9989  789: 15 <.G0 C$%-/"&2#* 4,5? /<: B3%3 0/5 Y4a@1Zg7HJ 789: 15 @&-2"" >A=54,5? /:4 B3%3 40a Y4a:@Z3 $ G9`9KI9J IC9 #2MF7H>P8 K2HI9HID2H IC7I IC9 DHI9GSD9L H2I98 K2H8IDIEI9J LDIH988 8I7I9M9HI8 EHJ9G <$D0-/0&E:-/.DB C$.5?5/1 ',.- a<5 Y4a1<Z3  )C9 G9K2GJ 9SDJ9HK9 98I7TNOD8C9J IC9 H2I98 L9G9 T789J 2H K2HS9G87ID2H8 %7KC7 C7J LDIC IL2 M7H7U9G8 7HJ 7H 9MFO2>99 LCDO9 DHS98IDU7IDHU IC9 C7G788NM9HI K2MFO7DHI3  %7KC7P8 H2I98 L9G9 H2I S9GT7IDM 7KK2EHI8 2R IC9 8I7I9M9HI8 H2G L9G9 IC9> G9SD9L9J? 7J2FI9J 2G 9S9H 899H T> IC9 ICG99 F9G82H8 DHI9GSD9L9J3  $ ODV9LD89 G9`9KI9J IC9 #2MNF7H>P8 K2HI9HID2H IC9 DHR2GM7ID2H L78 K2HRDJ9HID7O3  )C9 DHNR2GM7ID2H JDJ H2I R7OO DHI2 IC9 R9L 9^K9FID2H8 R2G K2HRDJ9HID7ODI> G9K2UHDc9J T> IC9 -27GJ3  '0"&,2" 703/;#;0& <=0$.(?/41 ',.- 4614?461/ Y4aa:Z3  (DH7OO>? $ R2EHJ IC9 BHD2HP8 H99J R2G IC9 DHR2GM7ID2H 2EIL9DUC9J 7H> 2R IC9 #2MF7H>P8 F9GNK9DS9J K2HRDJ9HID7ODI> K2HK9GH8 2G KO7DM83  '0"&,2" 6%2/,$ 4,5 15 789:B 006 B3%3 /64 Y4a1a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g IC7I DI SD2NO7I9J IC9 +KI DH IC9 F7GIDKEO7G8 7HJ R2G IC9 G9782H8 8I7I9J 7I IGD7O 7HJ 8EMM7GDc9J 7T2S9 7HJ IC7I DI8 SD2O7ID2H8 C7S9 7RR9KI9J 7HJ? EHO988 F9GM7H9HIO> 9H`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e.9K2MM9HJ9J &GJ9G 2MDII9J RG2M FETODK7ID2H3f+XX"'!$d +:I=)CD8 D8 M> J9KD8D2H DH IC9 M7II9G 2R '2GIC9GH $HJD7H7 XETODK %9GSDK9 #2MF7H>? C9G9DH \#2MF7H>?] #789 '23 5:;#+;5<606;43,9I M9 8I7I9? RDG8I? IC7I DI C78 T99H 7 FO978EG9 I2 T9 DH H2GICN9GH $HJD7H73  $ LD8C I2 IC7HV #2EH89O 7HJi2G IC9DG G9FG989HI7NIDS98 R2G IC9DG FG989HI7ID2H 2R IC9 K7893  "7KC 2R >2E 7G9 7 KG9JDI I2 IC9 F7GI> >2E G9FG989HI3)CD8 D8 7H BHR7DG ,7T2G XG7KIDK9 K789? FG289KEI9J T> IC9 '7NID2H7O ,7T2G .9O7ID2H8 -27GJP8? C9G9DH \-27GJ?] _9H9G7O #2EHN89O? C9G9DH \_2S9GHM9HI #2EH89O?] 7KIDHU ICG2EUC IC9 .9UD2H7O !DG9KI2G R2G .9UD2H 5: 2R IC9 -27GJ? R2OO2LDHU 7H DHS98IDU7ID2H T> .9UD2H 5:P8 8I7RR3)C9 .9UD2H7O !DG9KI2G R2G .9UD2H 5: 2R IC9 -27GJ? D88E9J 7 #2MFO7DHI 7HJ '2IDK9 2R *97GDHU? C9G9DH \#2MFO7DHI?] 2H +FGDO 5@? 5665? T789J 2H 7H BHR7DG ,7T2G XG7KIDK9 KC7GU9 RDO9J 2H (9TGE7G> 1? 5665? T> ,2K7O BHD2H '23 4511:? BHDI9J %I99ONL2GV9G8P 2R +M9GDK7 7iV BHDI9J %I99OL2GV9G8P 2R +M9GDK7? +(,;#$&? #,#? C9G9DH \BHD2H] 2G \#C7GUDHU X7GI>3])C9 R7KI8 DH ICD8 K789 7G9 7JMDII9J? 8IDFEO7I9J? 2G EHJD8FEI9J3  $ 7M G9QEDG9J I2 89I R2GIC K9GI7DH 2R IC289 R7KI8? :IJ8EKC 78 `EGD8JDKID2H7O DHR2GM7ID2H? LCDKC $ 8C7OO H2L J23 $I D8 7JMDII9J IC7I IC9 #2MF7H>? D8 7 K2GF2G7ID2H LDIC DI8 FGDHKDF7O 2RRDK9 7HJ FO7K9 2R TE8DH988 DH =9GGDOOSDOO9? $HJD7H7? 7HJ HEM9G2E8 2IC9G R7KDODID98 ICG2EUC2EI H2GIC9GH $HJD7H7? DHKOEJDHU 7H 2RRDK9 7HJ FO7K9 2R TE8DH988 DH WC97IRD9OJ? $HJDN  4$ C7S9 K2GG9KI9J IC9 IG7H8KGDFI F7U98 K2HI7DHDHU M> -9HKC !9KD8D2H 7HJ IC9 K2GG9KID2H8 7G9 78 G9RO9KI9J DH 7II7KCM9HI # e2MDII9J RG2M FETNODK7ID2Hf3 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!5567H7? LC9G9 DI C78 T99H 7HJ D8 9HU7U9J DH IC9 U9H9G7ID2H? IG7H8NMD88D2H? 7HJ 87O9 2R 9O9KIGDKDI>3!EGDHU IC9 IL9OS9 M2HIC8 FG9K9JDHU D88E7HK9 2R IC9 #2MNFO7DHI C9G9DH? 7 G9FG989HI7IDS9 F9GD2J? IC9 #2MF7H>? DH K2HJEKINDHU DI8 TE8DH988 2F9G7ID2H8 IC7I $ C7S9 `E8I J98KGDT9J? FEGKC789J 7HJ G9K9DS9J 7I DI8 $HJD7H7 R7KDODID98? U22J8 S7OE9J DH 9^K988 2R l:6?666? JDG9KIO> RG2M 8EFFOD9G8 O2K7I9J 2EI8DJ9 IC9 8I7I9 2R $HJD7H73  !EGDHU IC7I 87M9 IDM9? IC9 #2MF7H> 82OJ 7HJ 8CDFF9J U22J8? 2G FG2SDJ9J 89GSDK98? S7OE9J DH 9^K988 2R l:6?666? JDNG9KIO> I2 KE8I2M9G8 O2K7I9J 2EI8DJ9 IC9 8I7I9 2R $HJD7H73  )C9 9SDJ9HK9 98I7TOD8C98? IC9 F7GID98 7JMDI? 7HJ $ RDHJ? IC7I IC9 #2MF7H> D8 7H "MFO2>9G 9HU7U9J DH K2MM9GK9 LDICDH IC9 M97HDHU 2R %9KID2H 5Y5Z? Y:Z? 7HJ Y@Z? 2R IC9 '7ID2H7O ,7T2G .9O7ID2H8 +KI? 78 7M9HJ9J C9G9DH7RI9G? \+KI3]$I D8 7OO9U9J? IC9 F7GID98 7JMDI? IC9 9SDJ9HK9 98I7TOD8C98?7HJ $ RDHJ? IC9 BHD2H D8 7 O7T2G 2GU7HDc7ID2H LDICDH IC9 M97HDHU 2R %9KID2H 5Y:Z 2R IC9 +KI3  )C9 F7GID98 7JMDI? 8IDFEO7I9 I2? 7HJ $ RDHJ IC7I ,7T2G .9O7NID2H8 #22GJDH7I2G 7HJ ""& =7H7U9G? -7GT7G7 %7KC7? D8 7H :I<7U9HI 2R IC9 #2MF7H>? LDICDH IC9 M97HDHU2R IC9 %9KID2H 5Y4/Z 2R IC9 +KI3)C9 9MFO2>998 2R IC9 #2MF7H>? DH IC9 R2OO2LDHU EHDI? H7M9O> K9GI7DH FG2JEKID2H? M7DHI9H7HK9? U9H9G7IDHU 8I7ID2H 7HJ 2IC9G 9MFO2>998 2R IC9 #2MF7H>? C9G9DH K7OO9J IC9 \BHDI?] K2H8IDIEI9 7 EHDI 7FFG2FGD7I9 R2G IC9 FEGF2898 2R K2OO9KIDS9 T7GNU7DHDHU LDICDH IC9 M97HDHU 2R %9KID2H aYTZ 2R IC9 +KI3%DHK9 7I O978I +EUE8I a? 4a15? 7HJ 7I 7OO IDM98 M7I9GD7O? IC9 BHD2H C78 T99H IC9 J98DUH7I9J K2OO9KIDS9 T7GU7DHDHU G9FG989HI7NIDS9 2R IC9 BHDI? 7HJ 8DHK9 IC9H? IC9 BHD2H C78 T99H G9K2UHDc9J 78 IC9 G9FG989HI7IDS9 T> IC9 #2MF7H>3  )CD8 G9K2UHDID2H C78 T99H 9MT2JD9J DH 8EKK988DS9 K2OO9KIDS9 T7GU7DHDHU 7UG99M9HI8? IC9 M28I G9K9HI 2R LCDKC D8 9RR9KIDS9 RG2M [EH9 4? 4aaa EHIDO =7> /4? 56603+I 7OO IDM98? 8DHK9 7I O978I +EUE8I a? 4a15? T789J 2H %9KID2H aY7Z 2R IC9 +KI? IC9 BHD2H C78 T99H IC9 9^KOE8DS9 K2OO9KIDS9 T7GU7DHDHU G9FG989HI7IDS9 2R IC9 BHDI3  $I D8 7OO9U9J? 7HJ IC9 #2MF7H> 7JMDI8 IC9 BHD2H? 2H &KI2T9G 5/? 5664? G9QE98I9J DH LGDIDHU? IC7I DI T9 FG2SDJ9J K9GI7DH DHNR2GM7ID2H? H7M9O>? 7OO H2I98? M9M28? 8EMM7GD98 7HJ K2HKOEN8D2H8 RG2M 7H> M99IDHU8? JD8KE88D2H8 2G K2HS9G87ID2H8? G9O7IDS9 I2 3 3 e7 UGD9S7HK9f3 3 ? T> IC9 R2OO2LDHU 3 3 3,7T2G .9O7ID2H8 .9FG989HI7IDS98? 7OO M7H7U9M9HI 9MFO2>998 7I .=%_%? 7OO '$X%#& 89KEGDI> F9G82HH9O3  $I D8 7OO9U9J IC9 G9QE98I9J DHR2GM7ID2H D8 H9K9887G> R2G :IK7HJ G9O9S7HI I2? IC9 BHD2HP8 F9GR2GM7HK9 2R DI8 JEID98? 78 IC9 9^KOE8DS9 K2OO9KIDS9 T7GU7DHDHU G9FG989HI7IDS9 R2G 9MFO2>998 DH IC9 BHDI3  $I D8 7KVH2LO9JU9J IC9 #2MF7H> C78 H2I FG2SDJ9J IC9 G9QE98I9J DHR2GM7ID2H3  $I D8 7OO9U9J IC7I IC9 #2MF7H>P8 7KID2H8 SD2O7I9 %9KID2H <Y7ZY:Z 7HJ Y4Z 2R IC9 +KI3  )C9 #2MF7H> J9HD98 C7SDHU SD2NO7I9J IC9 +KI DH 7H> M7HH9G 7OO9U9J DH IC9 #2MFO7DHI3)C9 R7KI8 2R ICD8 K789 7G9 I7V9H RG2M IC9 I98IDM2H> 2R S7GD2E8 2R IC9 LDIH98898? 7HJ IC9G9 7G9 H2 KG9JDTDODI> K2HRODKI8 I2 T9 G982OS9J3  +H> JDRR9G9HK98 IC7I IC9G9 MDUCI 7FF97G T9IL99H IC9 I98IDM2H> 2R IC9 LDIH98898 K7H T9 978DO> G9K2HKDO9J3[7M98 -O>IC9 I98IDRD9J IC9 BHD2H 7HJ #2MF7H> C78 C7J 7 T7GU7DHDHU CD8I2G> 2G G9O7ID2H8CDF R2G 7FFG2^DM7I9O> RDRI> >97G8? 7HJ IC7I C9 KEGG9HIO> C2OJ8 IC9 F28DID2H 2R BHD2H _GD9S7HK9 #2MMDII99F9G82H3  -O>IC9 9^FO7DH9J IC9 #2OO9KIDS9 -7GU7DHDHU +UG99M9HI C78 7 UGD9S7HK9 7HJ 7GTDIG7ID2H FG2SD8D2H? LDIC 7 IL2N8I9F FG2K9JEG9? LDIC 7 ICDGJ 8I9F T9DHU RDH7O 7HJ TDHJDHU 7GTDIG7ID2H3  +KK2GJDHU I2 BHD2H #2MMDII99 F9G82H -O>IC9? IC9 BHD2H C78 82M9 a66 F9HJDHU UGD9S7HK98 LDIC IC9 #2MF7H>? C2L9S9G ICD8 K789 DHS2OS98 2HO> IC9 UGD9S7HK9 RDO9J T> -O>IC9 2H 2G 7T2EI &KI2T9G 5/? 5664? 2H T9C7OR 2R T7GU7DHDHU EHDI9MFO2>99? .7HJ> #C7FODH3BHD2H #2MMDII99F9G82H -O>IC9 I98IDRD9J #C7FODH 8F2V9 LDIC CDM 2H 89S9G7O 2KK78D2H8 7T2EI IC9 K2HJEKI 2R #C7FODHP8 DMM9NJD7I9 8EF9GSD82G? X7IGDKV ,2HU3  +KK2GJDHU I2 -O>IC9? :IL#C7FODH 8F9KDRDK7OO> K2MFO7DH9J I2 CDM 7T2EI &F9G7ID2H8 %CDRI %EF9GSD82G ,2HU 2H +EUE8I 51? 56643  -O>IC9 I98IDRD9J #C7FODH L78 EF89I 7HJ 7RG7DJ IC7I ,2HU L2EOJ J2 FC>8DK7O C7GM I2 CDM? T789J 2H 8I7I9M9HI8 7HJ U98IEG98 #C7FODH 7889GI8 ,2HU M7J9 I2 7HJ I2L7GJ CDM3+KK2GJDHU I2 -O>IC9? 7 M99IDHU L78 7GG7HU9J 2H +EUE8I 51? 5664? T9IL99H #C7FODH? &F9G7ID2H8 %CDRI %EF9GSD82G ,2HU? BHD2H #2MMDII99F9G82H -O>IC9? %EF9GDHI9HJ9HI 2R &F9G7ID2H8 (DIcU9G7OJ? 7HJ &F9G7ID2H8 =7H7U9G #7HH9G3  +I IC9 M99IDHU? #C7FODH I2OJ IC9 UG2EF 2R CD8 K2HK9GH8? 7HJ IC9 T78D8 R2G CD8 K2HK9GH8? G9O7I9J I2 &F9G7ID2H8 %CDRI %EF9GSD82G ,2HU3 +KK2GJDHU I2 -O>IC9? IC9 F7GID98 7UG99J I2 899 C2L IC9> K2EOJ L2GV ICG2EUC IC9 8DIE7ID2H3  (DG8I? #C7FODH L78 89HI C2M9 R2G IC9 8CDRI LDIC F7>? 7HJ IC9 #2MF7H> 89F7G7I9J IC9 IL2 DHJDNSDJE7O8? FEIIDHU IC9M 2H JDRR9G9HI 8CDRI8? 7HJi2G I97M8? 82 78 I2 V99F IC9M? 78 MEKC 78 L78 F288DTO9? 7F7GI3  )C9 #2MF7H> DMNM9JD7I9O> EHJ9GI22V 7H DHS98IDU7ID2H 2R #C7FODHP8 K2MFO7DHI3#2MF7H> &F9G7ID2H8 =7H7U9G !2G7 I98IDRD9J C9 L78 &F9G7NID2H8 %CDRI %EF9GSD82G ,2HUP8 DMM9JD7I9 8EF9GSD82G3  !2G7 9^FO7DH9J C9 L78 H2I FG989HI 7I IC9 R7KDODI> 7I IC9 +EUE8I 51? 5664 M99IDHU? TEI O97GH9J 2R DI DMM9JD7I9O> IC9G97RI9G? T> I9O9NFC2H9 7I CD8 C2M93  &F9G7ID2H8 =7H7U9G !2G7 I98IDRD9J C9 8F2V9 89F7G7I9O> LDIC #C7FODH 7HJ &F9G7ID2H8 %EF9GSD82G,2HU? 7T2EI 7 ICDGJ 2G H9EIG7O F9G82H? 8F97VDHU LDIC T2IC 2R IC9M? I2 899 DR IC9 M7II9G 7HJ K2HK9GH8 G9O7I9J IC9G9I2? LDIC T2IC 2R :=MIC9M? K2EOJ T9 L2GV9J 2EI 2G G982OS9J3  !2G7 I98IDRD9J T2IC #C7FODH 7HJ ,2HU 7UG99J I2 IC7I FG2K9JEG93+ G9O7IDS9O> H9LM7H7U9M9HI 9MFO2>99? H7M9O> ""& =7HN7U9G 7HJ ,7T2G .9O7ID2H8 #22GJDH7I2G %7KC7? L78 89O9KI9J T> IC9 #2MF7H> I2 T9 IC9 H9EIG7O DHS98IDU7I2G3  %C9 L78 89O9KI9J T9K7E89 8C9 L78 7 H9L 9MFO2>99 LDIC IC9 #2MF7H>? 7HJ C7J DHS98IDU7IDS9 9^F9GD9HK9 DH C9G S7GD2E8 K7F7KDID98 FGD2G I2 ICD8 IDM93  ""& =7H7U9G %7KC7 K2HJEKI9J 89F7G7I9 DHI9GSD9L8 LDIC #C7FODH? ,2HU? 7HJ &F9G7ID2H8 %EF9GDHI9HJ9HI -9OO7GJ3  %7KC7 I98IDRD9J 8C9 KC289 -9OO7GJ I2 T9 DHI9GSD9L9J ? T9K7E89 8C9 VH9L CDM FGD2G I2 ICD8 IDM9? TEI JDJ H2I VH2L IC9 2IC9G83  %7KC7 87DJ 8C9 7HJ -9OO7GJ C7J 89GS9J 2H 7 #DSDO .DUCI8 #2MNMDII99 I2U9IC9G3 '&.)*".' $'!$+'+ XB-,$# %".b$#" #&3554""&# =7H7U9G %7KC7 I98IDRD9J 8C9 DHI9GSD9L9J #C7FODH 7O2H9 DH IC9 K2HIG2O G22M 2H +EUE8I 5a? 56643  %7KC7 8I7I9J IC9> JD8KE889J #C7FODHP8 F78I CD8I2G> LDIC IC9 #2MF7H>? CD8 F9G82H7O CD8I2G> LDIC &F9G7ID2H8 %EF9GSD82G ,2HU? 7HJ CD8 KEGNG9HI K2MFO7DHI8 7U7DH8I ,2HU? 7HJ CD8 K2MFO7DHI8 IC7I 2IC9G 9MFO2>998 C7J 7U7DH8I ,2HU3%7KC7 I98IDRD9J 8C9 U7S9 #C7FODH? 78 L78 C9G FG7KIDK9? C9G 78N8EG7HK9 IC7I 7H>ICDHU C9 87DJ I2 C9G? L78 87DJ DH K2HRDJ9HK9? 7HJ L78 R2G C9G 97G8 2HO>3  %7KC7 9^FO7DH9J DHJDSDJE7O8 8F2V9 M2G9 RG99O>? DR IC9> VH9L 7HJ EHJ9G8I22J LC7I IC9> 87DJ L2EOJ T9 V9FI DH K2HRDJ9HK93+KK2GJDHU I2 ""& =7H7U9G %7KC7? #C7FODH 87DJ C9 `E8I :=:L7HI9J I2 L2GV DH 7 FG2R988D2H7O M7HH9G? LDIC &F9G7ID2H8 %ENF9GSD82G ,2HU3  %7KC7 M7J9 H2I98 2R C9G K2HS9G87ID2H LDIC #C7FODH3""& =7H7U9G %7KC7 I98IDRD9J 8C9 87L &F9G7ID2H8 %EF9GDHNI9HJ9HI -9OO7GJ DH IC9 C7OOL7>? 7I IC9 R7KDODI> IC7I 87M9 J7>? +EUE8I 5a? 5664? 7HJ 78V9J CDM DR 8C9 K2EOJ C7S9 7 R9L MDHNEI98 2R CD8 IDM93  +KK2GJDHU I2 ""&# =7H7U9G %7KC7? 8C9 78V9J &F9G7ID2H8 %EF9GDHI9HJ9HI -9OO7GJ CD8 2FDHD2H 2R &F9G7NID2H8 %EF9GSD82G ,2HU? CD8 G9O7ID2H8CDF LDIC ,2HU? 7HJ 7T2EI 7H> VH2LO9JU9 2R K2MFO7DHI8 M7J9 7T2EI ,2HU3  %7KC7 M7J9 H2I98 2R C9G M99IDHU LDIC -9OO7GJ3  %7KC7 78N8EG9J -9OO7GJ CD8 K2MM9HI8 L9G9 K2HRDJ9HID7O? 7HJ L2EOJ H2I T9 UDS9H I2 7H>2H93  &F9G7ID2H8 %EF9GDHI9HJ9HI -9OO7GJ I98IDRD9J C9 7HJ ""& =7H7U9G %7KC7? JD8KE889J CD8 2FDHD2H 2R &F9G7ID2H8 %EF9GSD82G ,2HU? ,2HUP8 G9O7ID2H8CDF LDIC IC9 9MFO2>998? IC9 8DIE7ID2H T9IL99H #C7FODH 7HJ ,2HU? 7HJ 7JJ9J H2 2IC9G 8EF9GSD82G8 L9G9 JD8KE889J? 2IC9G IC7H &F9G7ID2H8 %EF9GSD82G ,2HU3""& =7H7U9G %7KC7 I98IDRD9J IC7I 8C9 M7J9 H2I98 2R C9G M99IDHU LDIC &F9G7ID2H8 %EF9GSD82G -9OO7GJ? TEI JDJH2I G9S97O IC9M I2 7H>2H93  ""& =7H7U9G %7KC7 DHI9GSD9L9J &F9G7ID2H8 %EF9GSD82G ,2HU 2H %9FI9MT9G :? 56643  %7KC7 9^FO7DH9J? 8C9 JD8KE889J LDIC ,2HU #C7FODHP8 K2MFO7DHI8 7U7DH8I CDM3  +KK2GJDHU I2 %7KC7? ,2HU 8I7I9J C9 LD8C9J #C7FODH C7J K2M9 I2 CDM GDUCI 7I IC9 T9UDHHDHU? :=;82 IC7I DI K2EOJ C7S9 T99H L2GV9J 2EI T9IL99H IC9M3%7KC7 87DJ IC9> JD8KE889J ,2HUP8 M7H7U9M9HI 8I>O9 7HJ IC9 L2GV R7KDODI>? DH U9H9G7O3  %7KC7 I2OJ ,2HU IC9DG K2HS9G87ID2H L2EOJ T9 V9FI K2HRDJ9HID7O3  %7KC7 M7J9 H2I98 2R C9G K2HS9G87NID2H LDIC ,2HU3  $I D8 IC9 H2I98 IC7I %7KC7 M7J9 2R C9G M99IDHU8 LDIC #C7FODH? ,2HU? 7HJ -9OO7GJ? IC7I 7G9 7I D88E9 C9G9DH? LDIC G98F9KI I2 IC9 BHD2HP8 DHR2GM7ID2H G9QE98I3&H &KI2T9G 55? 5664? &F9G7ID2H8 =7H7U9G !2G7 C9OJ 7 M99INDHU LDIC #C7FODH? BHD2H.9FG989HI7IDS9 -O>IC9? &F9G7ID2H8 %EF9GSD82G ,2HU? 7HJ 2H9 7JJDID2H7O M7H7U9M9HI F9G82H3  +I IC9 M99IDHU? #C7FODH 9^FO7DH9J CD8 K2HK9GH8 G9U7GJDHU &F9G7NID2H8 %EF9GSD82G ,2HU? 7HJ ,2HU OD8I9H9J LDIC2EI 87>DHU MEKC? DR 7H>ICDHU3+KK2GJDHU I2 &F9G7ID2H8 =7H7U9G !2G7? DI L78 J9KDJ9J IC7I ,2HU L2EOJ V99F CD8 K2HS9G87ID2H8 LDIC #C7FODH? \8IGDKIO> L2GV G9O7I9J3]&H &KI2T9G 5/? 5664? BHD2H #2MMDII99F9G82H -O>IC9 RDO9J IC9 EHJ9GO>DHU UGD9S7HK9 IC7I UDS98 GD89 I2 IC9 DHR2GM7ID2H G9NQE98I? IC7I R2GM8 IC9 T78D8 R2G IC9_2S9GHM9HIP8 #2MFO7DHI C9G9DH3  -O>IC9 9^FO7DH9J C9 RDO9J IC9 UGD9S7HK9? T9K7E89 IC9 M7II9G C7J H2I T99H G982OS9J? 7HJ IC7I #C7FODH 8IDOO R97G9J R2G CD8 FC>8DK7O 87R9I>3+KK2GJDHU I2 -O>IC9? #C7FODH 7HJ F9GC7F8 2IC9G 9MFO2>998 EHJ9G ,2HUP8 8EF9GSD8D2H? R97G9J ,2HU L78 EH8I7TO9? 7HJ IC7I C9 :=NC7J M22J 8LDHU83   $H IC9 UGD9S7HK9? -O>IC9 89I8 R2GIC +GIDKO9 db$$$ 2R IC9 #2OO9KIDS9 -7GU7DHDHU +UG99M9HI? 78 L9OO 78 IC9 2F9HDHU F7GI 2R IC9 +UG99M9HI DI89OR3  +GIDKO9 db$$$ 2R IC9 KEGNG9HI #2OO9KIDS9 -7GU7DHDHU +UG99M9HI J97O8 LDIC IC9 #2MF7H> FG2SDJDHU 7 87R9 L2GV FO7K9 R2G IC9 9MFO2>9983  )C9 \7UG99M9HI] F7GI 2R IC9 #2OO9KIDS9 -7GU7DHDHU +UG99NM9HI? DH F9GIDH9HI F7GI FG2SDJ98? \$I D8 IC9 DHI9HI 7HJ FEGF289 2R IC9 F7GID98 C9G9I2? I2 FG2SDJ9 7 M97H8 2R 7J`E8IM9HI 2R JDRR9GN9HK98? IC7I M7> 7GD89 RG2M IDM9 I2 IDM9? 7HJ I2 FG2M2I9 C7GNM2H> 7HJ 9RRDKD9HK>? I2 IC9 9HJ? IC7I IC9 #2MF7H>? IC9 BHD2H? 7HJ DI8 M9MT9G8 7HJ IC9 U9H9G7O FETODK? M7> MEIE7OO> T9H9RDI? 7HJ I2 98I7TOD8C 7 T78DK EHJ9G8I7HJDHU G9O7IDS9 I2 G7I98 2R F7>?C2EG8 2R L2GV? 7HJ 2IC9G K2HJDID2H8 2R 9MFO2>M9HI3]&H 7H 7II7KCM9HI I2 IC9 G9UEO7G UGD9S7HK9 R2GM? BHD2H #2MMDII99F9G82H -O>IC9 7II7KC9J 7 \8I7I9M9HI 2R IC9 UGD9SN7HK9]3  )C7I 8I7I9M9HI G97J8 78 R2OO2L8h  \%EF9GSD82G X7I ,2HU 9HU7U9J DH 7 SD2O9HI M7HH9G I2L7GJ8 8ET2GJDH7I983  &H IC9 M28I G9K9HI 9S9HI? ,2HU 7FFG27KC9J #2HIG2O .22M &F9G7I2G .7HJ> #C7FODH 7HJ 8I7I9J? mX97K9? O2S9? 7HJ EHJ9G8I7HJDHU? 7HJ IC9H >2E 9MFI> IC9 KODF3P  WCDO9 87>DHU ICD8? ,2HU M7J9 7 FC>8DK7O U98IEG9? 7KIDHU 2EI ODV9 C9 L78 RDGDHU 7C7HJUEH 7I =G3 #C7FODH3])C9 #2MF7H> G98F2HJ9J 7I 8I9F 2H9? IC7I DI IC2EUCI IC9 M7INI9G C7J T99H G982OS9J? IC7I IC9 IL2 DHJDSDJE7O8 L9G9 H2I L2GVNDHU I2U9IC9G? 7HJ IC7I IC9 #2MF7H> L78 J9JDK7I9J I2 FG2SDJDHU 7 87R9 L2GVDHU 9HSDG2HM9HI R2G 7OO3  :=I&H &KI2T9G 5/? 5664? BHD2H #2MMDII99F9G82H -O>IC9 M7J9 7 LGDII9H G9QE98I I2 IC9 #2MF7H> R2G K9GI7DH DHR2GM7ID2H3  )C9 O9II9G 2R G9QE98I? 7I X7G7UG7FC 4? 78V9J R2G? \+OO H2I98? M9M28?8EMM7GD98? 7HJ K2HKOE8D2H8 RG2M 7H> M99IDHU8? JD8KE88D2H8 2G K2HS9G87ID2H8 G9O7IDS9 I2 IC93 3 3eUGD9S7HK9f3 3 3? T> IC9 R2OO2LDHU F92FO9? 7OO ,7T2G .9O7ID2H8 G9FG989HI7IDS98? 7OO M7H7U9M9HI 9MFO2>998 7I .=%_%? 7HJ 7OO '$X%#& 89KEGDI> F9G82HH9O3])C9 BHD2H 7O82 G9QE98I9J IC9 H7M98 2R 7OO 9MFO2>998 DHNS2OS9J 2G DHI9GSD9L9J? DHS2OSDHU IC9.7HJ> #C7FODH 8DIE7ID2H3  )C9 #2MF7H> FG2SDJ9J IC9 G9QE98I9J H7M98 I2 IC9 BHD2H? TEI J9KODH9J I2 FG2SDJ9 7H> 2IC9G 2R IC9 G9QE98I9J DHR2GM7ID2H3   $H DI8 O9II9G 2R &KI2T9G 5@? 5664? IC9 #2MF7H> 8I7I9J I2 IC9 BHD2H? DH F9GIDH9HI F7GI? \$H G98F2H89 I2 >2EG G9QE98I R2G 7 K2F> 2R 7OO H2I98? M9M28? 8EMM7GD98? 7HJ K2HKOE8D2H8 RG2M 7H> M99IDHU8? LCDKC M7> C7S9 T99H V9FI 2G M7DHI7DH9J T> M7H7U9M9HI 9MNFO2>998 DHS2OS9J DH ICD8 DHKDJ9HI? IC9 #2MF7H> M7DHI7DH8 IC7I  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!5558EKC G9K2GJ8 7G9 8IGDKIO> K2HRDJ9HID7O? 7HJ L9 7G9 EHJ9G H2 2TODNU7ID2H I2 8EFFO> 8EKC G9K2GJ8 I2 IC9 BHD2H3](EGIC9G IC9 O9II9G DHJDK7I98? \XO9789 K2HI7KI M9 DR $ K7H T9 2R REGIC9G 788D8I7HK9 DH ICD8 M7II9G3]$I D8 7KVH2LO9JU9J T> 7OO F7GID98 IC7I IC9 2HO> DHR2GM7ID2H DH 9^D8I9HK9? IC7I D8 G98F2H8DS9 I2 IC9 BHD2HP8 G9QE98I? D8 IC9 ICG99 2H9NF7U9 97KC? H2I98? IC7I ""& =7H7U9G %7KC7 M7J9 2R C9G M99IDHU8 LDIC #C7FODH? &F9G7ID2H8 %EF9GSD82G ,2HU? 7HJ &FN9G7ID2H8 %EF9GDHI9HJ9HI -9OO7GJ3:==-9R2G9 7JJG988DHU IC9 8F9KDRDK 7FFODK7ID2H 2R K789 O7L I2 IC9 DH8I7HI R7KI8? DI D8 F9GC7F8 C9OFREO I2 G9SD9L K9GI7DH 7FFODK7TO9 O9U7O FGDHKDFO983)C9 FGDHKDFO9 C78 O2HU T99H 98I7TOD8C9J IC7I 7H 9MFO2>9G D8 EHJ9G 7 JEI> I2 FG2SDJ9 7 EHD2H LCDKC G9FG989HI8 IC9 9MNFO2>9GP8 9MFO2>998 LDIC DHR2GM7ID2H G9QE98I9J T> IC9 EHD2H? LCDKC D8 G9O9S7HI 7HJ H9K9887G>? R2G IC9 FG2F9G F9GR2GM7HK9 2R IC9 EHD2HP8 JEID98 DH G9FG989HIDHU IC9 EHDI 9MFO2>9983  789:  15 <.G0 C$%-/"&2#* 4,5B/<: B3%3 0/5Y4a@1Zg 789: 15 @&-2"" >#$-A#."-&2$= 4,5B/:4 B3%340a Y4a:@Z3  + R7DOEG9 I2 REORDOO IC9 2TODU7ID2H I2 REGHD8C G9O7IDS9 DHR2GM7ID2H EF2H G9QE98I? K2HNRODKI8 LDIC IC9 8I7IEI2G> F2ODK> I2 R7KDODI7I9 9RR9KIDS9? K2OO9KIDS9 T7GU7DHDHU? +&,.",& L?#GH*0 >A=5 4,5 15 789:B@6/ (35J 4/46 7I 4/4: Y<IC #DG3 4a<6Z3  )C9 JEI> I2 REGHD8C DHR2GM7ID2H IEGH8 2H IC9 KDGKEM8I7HK98 2R 97KC F7GIDKEO7G K789? 6G0&(12**0 90/0#&.D 40$"0& 15 789:B004 (35J <<6 7I <</ YaIC #DG3 4a14Z3)CD8 JEI> 9^I9HJ8 H2I I2 `E8I DHR2GM7ID2H LCDKC D8 E89REO 7HJ G9O9S7HI R2G IC9 FEGF2898 2R K2HIG7KI H9U2ID7ID2H8? TEI 7O82 I2 IC7I LCDKC D8 H9K9887G> I2 DHR2GM9J 7JMDHD8IG7ID2H 2R 7 K2OO9KNIDS9 T7GU7DHDHU 7UG99M9HI?  !#A03#( !",&0/B5:5 ',.- 4/5/ Y4a<6Z? 7HJ :#&.#&%2 4,&;,&#"2,$B5a@ ',.- 4556 Y4a<aZ3)C9 V9> QE98ID2H DH J9I9GMDHDHU LC9IC9G DHR2GM7ID2H ME8I T9 FG2JEK9J D8 2H9 2R G9O9S7HK93  )C9 8I7HJ7GJ R2G G9O9S7HK9 D8 7 ODT9G7O JD8K2S9G> I>F9 8I7HJ7GJ? 7HJ IC9 82EUCI 7RI9G :=JDHR2GM7ID2H H99J H2I H9K9887GDO> T9 JD8F28DIDS9 2R IC9 D88E9 T9IL99H IC9 F7GID98? TEI G7IC9G 2HO> 2R 82M9 T97GDHU EF2H DI? 7HJ 2R FG2T7TO9 E89 I2 IC9 O7T2G 2GU7HDc7ID2H DH K7GG>DHU 2EI DI8 8I7IEI2G> G98F2H8DTDODID98? :#&.#&%2 4,&;,&#"2,$B8EFG73$I D8 L9OON98I7TOD8C9J? C2L9S9G? IC7I DHR2GM7ID2H K2HK9GHDHU IC9 I9GM8 7HJ K2HJDID2H8 2R 9MFO2>M9HI 2R EHDI 9MFO2>998? D8 FG98EMFI7TO> G9O9S7HI? 7HJ ME8I T9 REGHD8C9J? >#%2/,$ 40$"0&B//6 ',.- '23 15 Y[7HE7G> 4/? 5666ZeH2I G9F2GI9J DH T2EHJ S2OEM98f3)C9 JEI> I2 REGHD8C 2G FG2SDJ9 DHR2GM7ID2H D8 H2I 7T82OEI9? 78 IC9 %EFG9M9 #2EGI C9OJ DH '0"&,2" 6%2/,$ 4,5 15 789:B006 B3%3 /64 Y4aa1Z3 )C9G9 ME8I T9 7 T7O7HKDHU 2R DHI9G98I8 2R 97KC 8DJ93  )C9 9MNFO2>9GP8 DH G9I7DHDHU DHR2GM7ID2H 7HJ IC9 EHD2HP8 DH 2TI7DHDHU DI3  #2HRDJ9HID7ODI> KO7DM8 M7> `E8IDR> 7 G9RE87O I2 FG2SDJ9 G9O9S7HI DHR2GM7ID2H3  $H M7VDHU IC989 J9I9GMDH7ID2H8? IC9 IGD9G R7KI ME8I T7O7HK9 IC9 EHD2HP8 H99J R2G IC9 DHR2GM7ID2H 82EUCI? 7U7DH8I IC9 O9UDIDM7I9 7HJ 8ET8I7HID7O K2HRDJ9HID7ODI> DHI9G98I8 2R IC9 9MNFO2>9G3  *2L9S9G? DI D8 7O82 L9OON89IIO9J? IC7I 78 F7GI 2R ICD8 T7ON7HKDHU FG2K988? IC9 F7GI> M7VDHU 7 KO7DM 2R K2HRDJ9HID7ODI> C78 IC9 TEGJ9H 2R FG2SDHU? IC7I 8EKC DHI9G98I8 7G9? DH R7KI? FG989HI 7HJ 2R 8EKC 8DUHDRDK7HK9? 78 I2 2EIL9DUC IC9 EHD2HP8 H99J R2G IC9 DHR2GM7ID2H3)C9 F7GI> G9RE8DHU I2 8EFFO> DHR2GM7ID2H 2H K2HRDJ9HID7ODI> UG2EHJ8? C78 7H 7T82OEI9 JEI> I2 899V 7H 7KK2MM2J7ID2H? ?@6 4#*2A,&$2#B C$.5B/50 ',.- 050 7I 051 Y4aa1Z3 :=<)CE8? K2HRDJ9HID7ODI>? LC9G9 7J9QE7I9O> 98I7TOD8C9J? C78 T99H C9OJ I2 T9 7 S7ODJ T78D8 R2G J9KODHDHU I2 REOO> FG2JEK9 EHD2HNG9QE98I9J J7I7? :#&.#&%2 4,&;,&#"2,$B5a@ ',.- 4556 Y4a<aZ3%I7I9J JDRR9G9HIO>? IC9 GDUCI I2 JD8KO28EG9 D8 H2I LDIC2EI ODMNDI8? 7HJ 7H 9MFO2>9GP8 2TODU7ID2H I2 FG2SDJ9 8EKC DHR2GM7ID2H D8 H2I EHODMDI9J3  BHJ9G K9GI7DH H7GG2L KDGKEM8I7HK98? 7H 9MNFO2>9G M7> T9 9^KE89J RG2M FG2SDJDHU DHR2GM7ID2H FG98EM9J 2G 8C2LH I2 T9 G9O9S7HI? LC9H IC9 9MFO2>9G C78 7 U22J R7DIC KO7DM 2R EHJE9 TEGJ9H? O9UDIDM7I9 H99J R2G K2HRDJ9HID7ODI>? 2G `E8IDRD7TO9 R97G 2R SD2O9HK9 2G C7G788M9HI 2R 9MFO2>998? JD8KO2N8EG9 U9H9G7OO> LDOO H2I T9 G9QEDG9J3$H '0"&,2" 703/;#;0& <=0$.(B/41 ',.- 4614 7I 461/ Y4aa:Z? IC9 -27GJ 8I7I9J K2HRDJ9HID7O DHR2GM7ID2H D8 ODMDI9J I2 7 R9L K7I9U2GD98h  IC7I LCDKC L2EOJ G9S97O K2HIG7G> I2 FG2MD898 2G G9782H7TO9 9^F9KI7ID2H8? CDUCO> F9G82H7O DHR2GM7ID2H? 8EKC 78 DHJDSDJE7O M9JDK7O G9K2GJ8? 2G F8>KC2O2UDK7O I98I G98EOI8? IC7I LCDKC L2EOJ G9S97O 8ET8I7HID7O FG2FGD9I7G> DHR2GM7ID2H? 8EKC78 IG7J9 89KG9I8? IC7I LCDKC K2EOJ G9782H7TO> T9 9^F9KI9J I2 O97J I2 C7G788M9HI 2G G9I7OD7ID2H? 8EKC 78 IC9 DJ9HIDI> 2R LDIH98898? 7HJ IC7I LCDKC D8 IG7JDID2H7OO> FGDSDO9U9J 8EKC 78 M9M2G7HJ7 FG9F7G9J R2G F9HJDHU ODIDU7ID2H3+H 9MFO2>9G M7> H2I G9RE89 I2 REGHD8C G9O9S7HI DHR2GM7ID2H I2 7 EHD2H 2H IC9 UG2EHJ IC7I IC9 EHD2H C78 7H 7OI9GH7IDS9 82EGK9 2G M9IC2J 2R 2TI7DHDHU 8EKC DHR2GM7ID2H3  + EHD2H D8 EHJ9G H2 2TODU7ID2H I2 EIDODc9 7 TEGJ9H82M9  FG2K9JEG9? DH 2GJ9G :=KI2 2TI7DH J98DG9J DHR2GM7ID2H LC9G9 IC9 9MFO2>9G M7> C7S9 8EKC DHR2GM7ID2H 7S7DO7TO9 DH 7 M2G9 K2HS9HD9HI R2GM? P&"D,E%,U F032/D K,G0 A,& "D0 <=0%B/40 ',.- 466@ 7I 466< Y4aa0Z3+H 9MFO2>9G C78 7H 2TODU7ID2H I2 REGHD8C G9QE98I9J G9O9S7HI DHR2GM7ID2H LDIC2EI EHJE9 J9O7>? 7HJ LDICDH 7 G9782H7TO9 IDM9 G9R9G9HK9 I2 IC9 G9QE98I? :#&.*#( 4#"0&0&/B/6< ',.- 465: 7I 46/1 Y4aa5Z3$R DI D8 G7D89J IC7I 7 EHD2H C78 M7J9 DI8 G9QE98I R2G DHR2GM7NID2H DH T7J R7DIC? 2H9 ME8I O22V 7I IC9 9SDJ9HK9 I2 899 DR 7I O978I 2H9 G9782H R2G IC9 J9M7HJ K7H T9 `E8IDRD9J 7HJ IC9H? DR DI K7H? U22J R7DIC C78 T99H 98I7TOD8C9J3)C9 -27GJ C78 O2HU 7JC9G9J I2 DI8 F2ODK>? IC7I LDIH988 8I7I9NM9HI8 J2 H2I C7S9 I2 T9 FG2JEK9J EHJ9G IC9 I97KCDHU8 2R <$ED0-/0&E:-/.DB C$.5B5/1 ',.- a<5 Y4a1<Z3  )C9 T78D8 R2G H2I C7SDHU I2 JD8KO289 LDIH988 8I7I9M9HI8 D8 T789J FGDM7GDO> 2H IC9 R7KI IC7I DI L2EOJ FG9S9HI DHI9HID2H7O DHIDMDJ7ID2H 7HJ C7G788M9HI 2R LDIH98898? 7DM9J 7I M7VDHU IC9M KC7HU9 IC9DG I98IDM2H>? 2G J9KODH9 I2 I98IDR> 7I 7OO3  (DG8I? DI ME8I T9 J9I9GMDH9J LC9IC9G 2G H2I IC9 DHR2GM7ID2H G9QE98I9J T> IC9 BHD2H? IC7I $ C7S9 8F9KDRDK7OO> 2EIODH9J ILDK9 DH IC9 !9KD8D2H? D8 G9O9S7HI R2G IC9 FEGF289 LCDKC IC9 BHD2H G9QE98I9J DI3  +FFO>DHU IC9 I97KCDHU8 2R IC9 K789 O7L? LDIC G9N '&.)*".' $'!$+'+ XB-,$# %".b$#" #&355/8F9KI I2 G9O9S7HK9? $ ME8I O22V 7I DI DH IC9 M7HH9G IC7I $ L2EOJ 78 IC2EUC DI L9G9 7 ODT9G7O JD8K2S9G> I>F9 F2ODK>3  $ ME8I T9 K2HK9GH9J LC9IC9G DI C78 82M9 T97GDHU EF2H :=LIC9 D88E983  $ ME8I K2H8DJ9G LC9IC9G DI D8 2R FG2T7TO> E89 I2 IC9 BHD2H DH K7GG>DHU 2EI DI8 JEID983$ 7M F9G8E7J9J IC7I IC9 DHR2GM7ID2H G9QE98I9J T> IC9BHD2H D8 G9O9S7HI I2 IC9 D88E98 2R IC9 UGD9S7HK9 RDO9J3  )C9 8ET`9KI M7II9G 2R 7OO ICG99 DHI9GSD9L8 J97OI 7OM28I 9^KOE8DS9O> LDIC IC9 8DIE7ID2H T9IL99H #C7FODH 7HJ ,2HU3  )C9 #2MF7H> 899M9J I2 DHJDK7I9 IC7I F9GC7F8 -9OO7GJ? DR H2I 7H> 2R IC9 2IC9G8? U7S9DHR2GM7ID2H G9U7GJDHU CD8 SD9L8 2R 8ENF9GSD82G8P G9O7ID2H8CDF8 LDIC 8EF9GSD82G8? 2G CD8 SD9L 2R 2IC9G 8EF9GSD82G83&F9G7ID2H8 %EF9GDHI9HJ9HI -9OO7GJ KO97G9J IC7I EF3  *9 87DJ IC7I H2 2IC9G JD8KE88D2H8 L9G9 C7J 7T2EI 7H> 8EF9GSD82G8? 2IC9G IC7H %EF9GSD82G ,2HU? IC7I IC9 JD8KE88D2H8 7T2EI %EF9GSD82G ,2HU J97OI LDIC IC9 M7II9G IC7I DHS2OS9J #C7FODH? 78 L9OO 78 %EF9GSD82G ,2HUP8 K2HJEKI DH IC9 J9F7GIM9HI3)C9 DHR2GM7ID2H 82EUCI D8 2R IC9 H7IEG9 IC7I U298 I2 IC9 S9G> C97GI 2R IC9 UGD9S7HK9? IC7I L78 RDO9J T> IC9 BHD2H3  )C9 BHND2HP8 UGD9S7HK9 J97O8 LDIC 7OO9U7ID2H8 IC7I %EF9GSD82G ,2HU K2HJEKI9J CDM89OR DH 7H DMFG2F9G M7HH9G? I2L7GJ "MFO2>99 #C7FODH3  )C7I L78 IC9 8ET`9KI M7II9G 2R IC9 DHI9GSD9L8 T> ""& =7H7U9G %7KC7? LDIC 97KC 2R IC9 ICG99 DHJDSDJE7O8 8C9 DHI9GNSD9L9J3  $ 7M REOO> F9G8E7J9J IC9 _2S9GHM9HI C78 M9I DI8 TEGJ9H 2R 98I7TOD8CDHU IC9 G9O9S7HK> EHJ9G IC9 -27GJP8 UEDJ9ODH98? 2R IC9 DHR2GM7ID2H 82EUCI3  :JM)2 IC9 9^I9HI IC7I IC9 #2MF7H> K2HI9HJ8? 7HJ $ 7M H2I 8EG9 IC9> M7V9 7 8IG2HU 7GUEM9HI 2H ICD8 F2DHI? IC7I IC9 BHD2H L7HI8 IC9 DHR2GM7ID2H R2G 82M9 FEGF289 2IC9G IC7H I2 FEG8E9 IC9 UGD9S7HK9 DHS2OSDHU #C7FODH? 7HJ CDHI8 IC7I IC9 G9QE98I L2EOJ T9 M7J9 DH T7J R7DIC? D8 2R H2 M9GDI DH M> 2FDHD2H3  )C9 BHD2H ODMDI9J DI8 G9QE98I DH LGDIDHU I2 IC9 DHR2GM7ID2H 7HJ 8I7I9J 8F9KDRDK7OO> ? IC7I DI L7HI9J DI R2G IC9 82O9 FEGF289 2R FEG8EDHU ICD8 UGD9S7HK9? 7HJ T789J 2H G9O9S7HK9 7HJ 7 O7KV 2R T7J R7DIC? DI D8 9HIDIO9J I2 IC9 DHR2GM7ID2H3+G9 IC9 8I7I9M9HI8j7G9 IC9 H2I98 IC7I ""& =7H7U9G %7KC7 M7J9 7I C9G ICG99 M99IDHU8 LDIC IC9 ICG99 DHJDSDJE7O8? LDIH988 8I7I9M9HI8? 78 2FF289J I2 DHS98IDU7IDS9 L2GV FG2JEKI3  $ 7M F9G8E7J9J IC7I IC9 8I7I9M9HI8 IC7I %7KC7 I22V 7G9 DHS98NIDU7IDS9 L2GV FG2JEKI8? 7HJ H2I LDIH988 8I7I9M9HI8 IC7I L2EOJ T9 FGDSDO9U9J I2 T9 FG9KOEJ9J RG2M T9DHU FG2SDJ9J EHJ9G IC9 I97KCDHU8 2R <$D0-/0&E:-/.D3 (DG8I? IC989 H2I98 IC7I ""& =7H7U9G %7KC7 M7J9? L9G9 H2I 7J2FI9J T> IC9 DHJDSDJE7O8? 8C9 DHI9GSD9L9J3  )C9> L9G9 H2I G7IDRD9J T> IC9 DHJDSDJE7O8 IC7I 8C9 DHI9GSD9L9J3  )C9> L9G9 H2I 8DUH9J T> IC9 DHJDSDJE7O8 DHI9GSD9L9J3  '2L? $ G9K2UHDc9 IC7I IC9 -27GJ DH 7 HEMT9G 2R K7898? C78 87DJ IC7I IC9> C7S9HPI 8F9OO9J 2EI 7H> R2GM7ODI> IC7I ME8I T9 R2OO2L9J DH 2GJ9G I2 QE7ODR> 7 8I7I9M9HI? 78 7 LDIH988 8I7I9M9HI? 78 2FF289J I2 7 L2GV FG2JEKI DHS98IDU7IDS9 8I7I9M9HI3  -EI? O22VDHU 7I IC9 FEGF289 T9CDHJ? LCDKC IC9 -27GJ 7OO2L8 IC9 :J:H2HNFG2JEKID2H 2R LDIH988 8I7I9M9HI8? D8 IC7I DI L2EOJ F2I9HNID7OO> FG9KOEJ9 IC9 DHIDMDJ7ID2H 2R LDIH98898? 2G C7SDHU LDINH98898 KC7HU9 IC9DG I98IDM2H>3  '9DIC9G 2R IC289 DI9M8 L2EOJ T9 FG989HI DH IC9 FG2JEKID2H 2R IC9 8I7I9M9HI8 IC7I 7G9 7I D88E9 C9G9DH3  )C9G9 D8 H2 LDIH988 DHNIDMDJ7ID2H 2G C7G788M9HI I2 KC7HU9 I98IDM2H>? 2G 9S9H I2 J9NKODH9 I2 I98IDR> 7I 7OO DH ICD8 K789? T9K7E89 7OO ICD8 K789 DHS2OS98 D8 ICG99 89I8 2R H2I98 IC7I 7H ""& =7H7U9G I22V JEGDHU 7H DHNS98IDU7IDS9 DHI9GSD9L LDIC 2H9 9MFO2>99? 7HJ IL2 M7H7U9M9HI 2RRDKD7O83$H 8EMM7G>? $ 7M F9G8E7J9J IC7I IC989 7G9 H2I LDIH988 8I7I9NM9HI8 IC7I IC9 #2MF7H> L2EOJ T9 FGDSDO9U9J I2 FG9KOEJ9 RG2M FG2JEKID2H? TEI 7G9 M9G9O> DHS98IDU7IDS9 L2GV FG2JEKI83)C9 QE98ID2H IC9H T9K2M98? 7HJ F9GC7F8 D8 IC9 M28I KGDIDK7O QE98ID2H 2R ICD8 K789? LCDKC D8 IC9 #2MF7H>P8 K2HI9HID2H IC7I DI D8 FGDSDO9U9J H2I I2 FG2SDJ9 IC9 ICG99 8I7I9M9HI8? T789J 2H K2HNRDJ9HID7ODI> KO7DM83)C9G9 D8 H2 QE98ID2H TEI LC7I IC9 #2MF7H> G7D89J K2HRDJ9HNID7ODI> KO7DM8  97GO> DH IC9 G9QE98I R2G IC9 DHR2GM7ID2H3  )C9 #2MF7H> R7DO9J I2 M7V9 7H> 9RR2GI DH M> 2FDHD2H? I2 G97KC 7H 7KK2MM2J7ID2H LDIC IC9 BHD2H? G9U7GJDHU IC9 K2HRDJ9HID7O H7IEG9 2R IC9 DHR2GM7ID2H? 7HJ 8EUU98IDHU 7H 7OI9GH7IDS9 I2 DI3  *2L9S9G? $ J2 H2I SD9L IC7I 78 R7I7O I2 IC9 #2MF7H>P8 G9NQE98I? 2G IC9 #2MF7H>P8 K2HI9HID2H IC7I IC9 DHR2GM7ID2H D8 2R :J;8EKC 7 K2HRDJ9HID7O H7IEG9? IC7I DI 8C2EOJ H2I T9 G9QEDG9J I2 FG2NSDJ9 IC9 DHR2GM7ID2H3  $H 7 T7O7HKDHU 2R IC9 DHI9G98I8 LDIC G98F9KI I2 K2HRDJ9HID7ODI> KO7DM8? IC9 #2MF7H> J298? C2L9S9G? C7S9 IC9 TEGJ9H 2R 98I7TNOD8CDHU IC7I DI C78 7 O9UDIDM7I9 7HJ 8ET8I7HID7O K2HRDJ9HID7ODI> KO7DM3  )C9 #2MF7H> C78 R7DO9J? DH M> 2FDHD2H? I2 M99I IC289 IL2 TEGJ9H8? IC7I DI C78 7 O9UDIDM7I9 7HJ 8ET8I7HID7O K2HRDJ9HID7O KO7DM? 8EKC 78 LCDKC L2EOJ FG9KOEJ9 IC9 FG2JEKID2H 2R IC989 J2KEM9HI83 )C9 R9L K7I9U2GD98 LC9G9 IC9 -27GJ C78 7OO2L9J IC9 K2HRDNJ9HID7ODI> KO7DM I2 T9 S7ODJO> G7D89J? DHS2OS98 7HJ ODMDI9J FG9II> MEKC I2? M9JDK7O G9K2GJ8? F8>KC2O2UDK7O I98I G98EOI8? FG2FGD9I7G> DHR2GM7ID2H? IG7J9 89KG9I8? 2G K2HRDJ9HID7O DHR2GM7ID2H IC7I L2EOJ O97J I2 C7G788M9HI 2G DHIDMDJ7ID2H? 2G IC9 DJ9HIDRDK7ID2H 2R LDIH988983)C9G9 7G9 H2H9 2R IC289 K7I9U2GD98 DH ICD8 K7893  )C9 LDINH98898 C7S9 7OG97J> T99H DJ9HIDRD9J T> IC9 #2MF7H> DH M99IDHU IC9 89K2HJ G9QE98I 2R IC9 BHD2H R2G DHR2GM7ID2H DH DI8 2GDUDH7O DHR2GM7ID2H G9QE98I3  )C9G9 D8 H2 DHJDK7ID2H DH ICD8 G9K2GJ IC7I IC9 FG2JEKID2H 2R IC989 J2KEM9HI8 K2EOJ O97J I2 C7G788M9HI 2G G9I7OD7ID2H 7U7DH8I 7H>2H93  )C9G9 D8 H2 FG2FGD9I7G> DHR2GM7ID2H C9G93  )C9G9 D8 H2 F8>KC2O2UDK7O I98I8 2G M9JDK7O G9K2GJ83)CE8? $ RDHJ IC7I IC9 K2HRDJ9HID7ODI> J9R9H89 D8 H2I 7S7DO7TO9 I2 IC9 #2MF7H> DH ICD8 K7893:JN$ RDHJ IC7I IC9 #2MF7H>P8 R7DOEG9 I2 FG2SDJ9 ICD8 8F9KDRDK DHNR2GM7ID2H? 78 $ C7S9 2EIODH9J 7T2S9? K2H8IDIEI98 7 SD2O7ID2H 2R %9KID2H <Y7ZY:Z? 7HJ Y4Z 2R IC9 +KI3  $ 8C7OO JDG9KI IC9 #2MF7H> I2 FG2SDJ9 IC9 BHD2H IC9 DHR2GM7ID2H G9QE98I9J? H7M9O>? ""&  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!550=7H7U9G %7KC7P8 H2I98 2R C9G M99IDHU8 LDIC #C7FODH? ,2HU? 7HJ -9OO7GJ? G9U7GJDHU #C7FODHP8 K2MFO7DHI8 7T2EI ,2HU? TEI LDIC IC9 R2OO2LDHU 87R9UE7GJ83 $H 7FFO>DHU 87R9UE7GJ8? $ 7M H2I EHMDHJREO 2R IC9 H99J R2G 7 RG99 9^KC7HU9 T9IL99H DHS98IDU7NI2G8 7HJ IC9 DHJDSDJE7O8 IC7I 7G9 FG2SDJDHU IC9 DHR2GM7ID2H I2 IC9 DHS98IDU7I2G8? T9 IC9> M7H7U9M9HI 2G 9MFO2>998? 82 IC7I 7 FG2F9G DHS98IDU7ID2H M7> T9 M7J9? 7HJ C2F9REOO> G982OSDHU 9MFO2>99 K2MFO7DHI8 7HJ M7H7U9M9HI K2HK9GH8? T9R2G9 IC9> G97KC IC9 O9S9O IC9> 7G9 FG989HIO> 7I DH ICD8 K7893$ JDG9KI IC7I IC9 DHR2GM7ID2H T9 FG2SDJ9J I2BHD2H #2MMDINI99F9G82H -O>IC9 7HJi2G IC9 XG98DJ9HI 2R IC9 ,2K7O BHD2H DHNS2OS9J3  $ JDG9KI IC7I IC9 BHD2H H2I 8C2L IC9 DHR2GM7ID2H I2 7H>2H9? 2IC9G IC7H DI8 O2K7O 2RRDKD7O8 2G O9U7O #2EH89O3  $ JDG9KI IC7I IC9 BHD2H M7V9 H2 K2FD98 2R IC9 DHR2GM7ID2H? 7HJ IC7I DI E89 IC9 DHR2GM7ID2H 2HO> LDIC G98F9KI I2 IC9 EHJ9GO>DHU UGD9SN7HK93$R IC9 DHR2GM7ID2H IC7I D8 FG2SDJ9J D8 I2 T9 E89J DH 7H> 7GTDNIG7ID2H 2G O9U7O FG2K99JDHU? FGD2G I2 8EKC FG2K99JDHU? IC9 BHD2H LDOO? 7I IC9 IDM9 DI 899V8 I2 2RR9G IC9 DHR2GM7ID2H? 899V7 FG2I9KNIDS9 2GJ9G RG2M IC9 7GTDIG7I2G 2G O9U7O 7EIC2GDI> DHS2OS9J3 :JI+RI9G 7 RDH7O 7HJ K2MFO9I9 G982OEID2H 2R IC9 JD8FEI9 T9IL99H #C7FODH 7HJ ,2HU? 78 2EIODH9J DH IC9 UGD9S7HK9 RDO9J T> BHD2H #2MMDII99F9G82H -O>IC9 2H &KI2T9G 5/? 5664? $ JDG9KI IC7I IC9 BHD2H? 7I IC7I F2DHI? G9IEGH IC9 DHR2GM7ID2H I2 IC9 #2MF7H>? LDIC 7H DHJDK7ID2H IC7I DI C78 M7J9 H2 K2FD98 IC9G92R3$ 8C7OO 2GJ9G IC7I IC9 #2MF7H> F28I 7H 7FFG2FGD7I9 H2IDK9 G9NU7GJDHU IC9 7OO9U7ID2H8 2R IC9 #2MFO7DHI3)C9 #2EGI .9F2GI9G D8 G9QEDG9J? LDICDH I9H J7>8 2R I2J7>? 2G IC9G97T2EI? I2 FG2SDJ9 7 K2F> 2R IC9 IG7H8KGDFI 2R ICD8 FG2K99JNDHU I2 M93  +I IC7I IDM9? $ 8C7OO K9GIDR> IC9 F7U98 2R IC9 IG7HN8KGDFI IC7I K2H8IDIEI9 M> J9KD8D2H3  $ 8C7OO? DR H9K9887G>? M7V9 K2GG9KID2H8 2G 7JJDID2H8 IC9G9I23$ IC9H? LDOO K9GIDR> IC7I I2 IC9 -27GJ? 7II7KCDHU 7 K2F> 2R IC9 IG7H8KGDFI 78 K2GG9KI9J? IC7I K2H8IDIEI98 M> J9KD8D2H? 7O2HU LDIC 7 '2IDK9? IC7I $ 8C7OO JDG9KI T9 F28I9J? 7HJ DI D8 7I IC7I F2DHI? IC7I 7H> 7FF97O F9GD2J RG2M ICD8 J9KD8D2H L2EOJ K2MM9HK9? TEI FO9789 T9 7JSD89J? IC7I >2E 8C2EOJ R2OO2L IC9 -27GJP8 GEO98 7HJ G9UEO7ID2H8 LDIC G98F9KI I2 7H> 7FF97O F9GD2J? G7IC9G IC7H G9O> 2H M> EHJ9G8I7HJDHU 2R IC9M3$ LDOO 89GS9 2H 7OO F7GID98? M> K9GIDRDK7ID2H 2R IC9 J9KD8D2H? LC9H $ C7S9 G9K9DS9J IC9 IG7H8KGDFI 7HJC7S9 C7J IC9 2FF2GIENHDI> I2 G9SD9L? M7V9 K2GG9KID2H8? IC9G92H? 7HJ K9GIDR> DI3,9I M9 7U7DH 8I7I9? IC7I DI C78 T99H 7 FO978EG9 I2 T9 DH H2GICN9GH $HJD7H7? 7HJ ICD8 IGD7O D8 KO289J3:J=YLC9G9EF2H IC9 C97GDHU DH IC9 7T2S9N9HIDIO9J M7II9G L78 KO289J3Z